Exhibit 10.1

Execution Version

TERM LOAN CREDIT AGREEMENT

dated as of February 1, 2017

among

BRISTOW U.S. LLC,

as Borrower,

THE LENDERS FROM TIME TO TIME PARTY HERETO,

MACQUARIE BANK LIMITED,

as Administrative Agent and Security Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS; CONSTRUCTION

     1   

Section 1.1.

 

Definitions

     1   

Section 1.2.

 

Reserved

     25   

Section 1.3.

 

Accounting Terms and Determination

     25   

Section 1.4.

 

Terms Generally

     25   

ARTICLE II AMOUNT AND TERMS OF THE TERM LOAN COMMITMENT

     26   

Section 2.1.

 

Term Loan Commitment

     26   

Section 2.2.

 

Requests for Term Loan Borrowing

     26   

Section 2.3.

 

Funding of Borrowing

     26   

Section 2.4.

 

Interest Elections

     27   

Section 2.5.

 

Amortization and Repayment of the Term Loan

     28   

Section 2.6.

 

Evidence of Indebtedness

     28   

Section 2.7.

 

Optional Prepayments

     29   

Section 2.8.

 

Mandatory Prepayments

     30   

Section 2.9.

 

Interest on the Term Loan

     30   

Section 2.10.

 

Fees

     31   

Section 2.11.

 

Computation of Interest and Fees

     31   

Section 2.12.

 

Illegality

     31   

Section 2.13.

 

Increased Costs

     31   

Section 2.14.

 

Funding Indemnity and Other Losses

     32   

Section 2.15.

 

Taxes

     33   

Section 2.16.

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     35   

Section 2.17.

 

Mitigation of Obligations

     36   

Section 2.18.

 

Replacement of Lenders

     36   

ARTICLE III CONDITIONS PRECEDENT TO EFFECTIVENESS AND FUNDING OF THE TERM LOAN

     37   

Section 3.1.

 

Conditions To Effectiveness

     37   

Section 3.2.

 

Conditions To Funding

     38   

Section 3.3.

 

Delivery of Documents

     41   

Section 3.4.

 

Post Closing

     41   

Section 3.5.

 

Satisfaction of Conditions

     41   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     42   

Section 4.1.

 

Existence; Power

     42   

Section 4.2.

 

Organizational Power; Authorization

     42   

Section 4.3.

 

Governmental Approvals; No Conflicts

     42   

Section 4.4.

 

Financial Statements

     42   

Section 4.5.

 

Litigation

     43   

Section 4.6.

 

Compliance with Laws and Agreements

     43   

Section 4.7.

 

Investment Company Act, Etc

     43   

Section 4.8.

 

Margin Regulations

     43   

Section 4.9.

 

Ownership of Collateral

     43   

Section 4.10.

 

Disclosure

     44   

 

-i-



--------------------------------------------------------------------------------

Section 4.11.

 

OFAC

     44   

Section 4.12.

 

Compliance with Patriot Act and Other Laws

     44   

Section 4.13.

 

Security Documents

     44   

Section 4.14.

 

Insolvency

     45   

Section 4.15.

 

ERISA

     45   

Section 4.16.

 

Taxes

     45   

Section 4.17.

 

Section 1110

     45   

ARTICLE V COVENANTS

     45   

Section 5.1.

 

Financial Statements and Other Information

     45   

Section 5.2.

 

Notices of Material Events

     46   

Section 5.3.

 

Existence; Conduct of Business

     46   

Section 5.4.

 

Compliance with Laws, Etc.

     47   

Section 5.5.

 

Payment of Obligations

     47   

Section 5.6.

 

Books and Records

     47   

Section 5.7.

 

Maintenance of Aircraft; Title; Security Interest

     47   

Section 5.8.

 

Insurance

     47   

Section 5.9.

 

Use of Proceeds

     47   

Section 5.10.

 

Further Assurances; Aircraft Substitutions

     48   

Section 5.11.

 

Sanctions; Anti-Corruption Laws

     48   

Section 5.12.

 

Taxes

     48   

Section 5.13.

 

Aircraft Registration

     49   

Section 5.14.

 

Inspection

     49   

Section 5.15.

 

Negative Pledge

     49   

Section 5.16.

 

Sale of Collateral

     49   

Section 5.17.

 

Investment Company

     50   

Section 5.18.

 

Section 1110

     50   

Section 5.19.

 

Appraisals

     50   

ARTICLE VI [RESERVED]

     51   

ARTICLE VII [RESERVED]

     51   

ARTICLE VIII EVENTS OF DEFAULT

     51   

Section 8.1.

 

Events of Default

     51   

Section 8.2.

 

Application of Proceeds

     53   

ARTICLE IX THE ADMINISTRATIVE AGENT AND SECURITY AGENT

     54   

Section 9.1.

 

Appointment of the Representatives

     54   

Section 9.2.

 

Nature of Duties of the Representatives

     54   

Section 9.3.

 

Lack of Reliance on the Representatives

     55   

Section 9.4.

 

Certain Rights of the Representatives

     55   

Section 9.5.

 

Reliance by Representatives

     55   

Section 9.6.

 

The Representatives in their Individual Capacity

     55   

Section 9.7.

 

Successor Representative

     56   

Section 9.8.

 

Authorization to Execute other Loan Documents

     56   

Section 9.9.

 

Security Agent

     56   

 

-ii-



--------------------------------------------------------------------------------

ARTICLE X [RESERVED]

     58   

ARTICLE XI MISCELLANEOUS

     58   

Section 11.1.

 

Notices

     58   

Section 11.2.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     59   

Section 11.3.

 

Waiver; Amendments

     59   

Section 11.4.

 

Expenses; Indemnification

     60   

Section 11.5.

 

Successors and Assigns

     62   

Section 11.6.

 

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

     65   

Section 11.7.

 

WAIVER OF JURY TRIAL

     66   

Section 11.8.

 

Right of Setoff

     66   

Section 11.9.

 

Counterparts; Integration

     66   

Section 11.10.

 

Survival

     66   

Section 11.11.

 

Severability

     67   

Section 11.12.

 

Confidentiality

     67   

Section 11.13.

 

Interest Rate Limitation

     67   

Section 11.14.

 

Waiver of Effect of Corporate Seal

     68   

Section 11.15.

 

Patriot Act

     68   

Section 11.16.

 

Officer’s Certificates

     68   

Section 11.17.

 

Effect of Inclusion of Exceptions

     68   

Section 11.18.

 

Release of Collateral

     68   

 

-iii-



--------------------------------------------------------------------------------

Schedules

     

Schedule I

   -    Funding Date Aircraft and Airframes

Schedule II

   -    Commitment Amounts Exhibits      

Exhibit A

   -    Form of Term Note

Exhibit B

   -    Form of Assignment and Acceptance

Exhibit 2.2

   -    Form of Notice of Term Loan Borrowing

Exhibit 2.4

   -    Form of Notice of Conversion/Continuation

 

-iv-



--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT

THIS TERM LOAN CREDIT AGREEMENT (this “Agreement”) is made and entered into as
of February 1, 2017, by and among BRISTOW U.S. LLC, a Louisiana limited
liability company (“the “Borrower”), the several banks and other financial
institutions and other lenders from time to time party hereto (the “Lenders” and
each a “Lender”), MACQUARIE BANK LIMITED (“MBL”), in its capacity as
administrative agent for the Lenders (the “Administrative Agent”), and MBL, in
its capacity as security agent for the Lenders (the “Security Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower has requested, and, subject to the terms and conditions
hereof, the Administrative Agent, the Security Agent and the Lenders have
agreed, to extend a term loan credit facility to the Borrower on the terms of
this Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Administrative Agent and the Security
Agent, agree as follows:

ARTICLE I

DEFINITIONS; CONSTRUCTION

Section 1.1.    Definitions. In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):

“Additions” shall have the meaning set forth in Section 2(f)(i) of the
Maintenance, Operations and Assignment Supplemental Agreement.

“Adjusted Appraised Value” means, as of any date of determination, with respect
to an Aircraft, an amount equal to the most recent Appraised Value of such
Aircraft reduced by an amount equal to 4% per annum thereof, applied on a daily
basis for each day during the period between the date of such most recent
Appraised Value until such date of determination.

“Administrative Agent” shall have the meaning given to such term in the opening
paragraph hereof.

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

“Affected Affiliate” shall have the meaning set forth in Section 2(d) of the
Maintenance, Operations and Assignment Supplemental Agreement.

“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person. For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (i) vote 10%
or more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person or (ii) direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by control or otherwise. The terms
“Controlling”, “Controlled by”, and “under common Control with” have the
meanings correlative thereto.



--------------------------------------------------------------------------------

“Agreement” shall have the meaning given to such term in the opening paragraph
hereof.

“Aircraft” shall mean (i) as of the Funding Date, the Initial Aircraft and
(ii) thereafter, any other Eligible Aircraft that has replaced a previous
Aircraft pursuant to an Aircraft Substitution, in accordance with Section
5.10(b), in each case, comprising of, with respect thereto, the airframe, the
Engines, the rotor blades, APU (if any), rotor components and the Records
associated therewith; provided, that any aircraft or related Collateral with
respect to which the Security Agent’s Lien thereon and on the associated
Collateral is released in accordance with Section 11.18 shall no longer
constitute “Aircraft”.

“Aircraft Registry” means, with respect to any Aircraft, any registry of
aircraft or interests therein maintained by the Aviation Authority in the
relevant State of Registration, or any successor registry having an essentially
similar purpose pertinent to the registration of such Aircraft pursuant to the
Registration Requirements.

“Aircraft Substitution” shall mean the exchange of one or more Aircraft for one
or more Eligible Aircraft; provided that, (i) in each case, the conditions set
forth in subsections (v)-(xix) of Section 3.2(b) shall have been satisfied with
respect to such Eligible Aircraft on or prior to the date on which the Aircraft
Substitution occurs as if such Eligible Aircraft were an Aircraft on the Funding
Date (provided that, any legal opinions to be addressed to the Administrative
Agent, Security Agent and/or Lenders in connection with such Aircraft
Substitution in each applicable jurisdiction shall cover matters consistent in
scope (to the extent relevant) with legal opinions delivered to such parties on
the Funding Date, with such changes as are appropriate to reflect any relevant
differences in jurisdictions); (ii) subject to the Borrower’s compliance with
the other requirements set forth herein, the Borrower shall have given the
Administrative Agent not less than ten (10) days (or such shorter period
permitted by the Administrative Agent in its reasonable discretion) prior
written notice before an Aircraft Substitution shall be effective; (iii) either
(a) the Borrower shall have executed and delivered to the Administrative Agent a
certificate signed by a Responsible Officer certifying that the replacement
aircraft constitutes an “Eligible Aircraft” under clause (A) of such definition
under this Agreement or (b) the Administrative Agent shall have acknowledged
that the replacement aircraft constitutes an “Eligible Aircraft” under clause
(B) of such definition under this Agreement; and (iv) the Borrower pays the
costs and expenses of the Representatives in relation to the Aircraft
Substitution contemplated by Section 11.4(a).

“Aircraft Title Counsel” shall mean, as applicable, (i) DeBee Gilchrist with an
address of 1200 Northwest 63rd Street, Suite 5000, Oklahoma City, Oklahoma
73116, Attention: Jack P. Gilchrist, and having an office phone number of
405-232-7777; (ii) DLA Piper with an address of 480 Queen Street, Brisbane QLD
4000, Australia, Attention: Matthew Parkinson, and having an office phone number
of +61 7 3246 4041; (iii) Hamel-Smith with an address of Eleven Albion, Cor.
Dere & Albion Streets, Port-of-Spain, Trinidad & Tobago W.I., Attention: Nicole
Ferreira-Aaron, and having an office phone number of 868-821-5501; (iv) Vedder
Price with an address of 4 Coleman St., London EC2 5AR, UK, and having an office
phone number of +44 20 3667 2900; (v) Thommessen with an address of Haakon Vlls
gate 10, No-0116 Oslo, Norway, Attention Ellen Heyerdahl, and having an office
phone number of +47 23 11 13 29; or (vi) another law firm qualified to render an
opinion as to the law of the applicable jurisdiction and reasonably acceptable
to the Administrative Agent.

“Airframe” shall mean (i) (a) as of the Funding Date all or any, as applicable,
airframe(s) described in Schedule I attached hereto or (b) thereafter, any other
airframe(s) that are part of an aircraft that has replaced a previous Aircraft
pursuant to an Aircraft Substitution, in accordance with Section 5.10(b),

 

2



--------------------------------------------------------------------------------

and in each case shall not include the Engines, Rotor Blades, or Rotor
Components, and (ii) any and all Parts from time to time incorporated in,
installed on, or attached to such airframe(s) and any and all Parts removed
therefrom so long as title thereto shall remain vested in Borrower in accordance
with the applicable terms of this Agreement after removal from such airframe(s).

“Alterations” shall have the meaning set forth in Section 2(f)(i) of the
Maintenance, Operations and Assignment Supplemental Agreement.

“Anti-Corruption Law” means, as to any person, the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act of 2010 and any other similar
anti-corruption laws of the European Union.

“Applicable Lending Office” means, with respect to each Lender, the office of
such Lender (or an Affiliate of such Lender) specified as its “Applicable
Lending Office” in the Administrative Questionnaire submitted by such Lender or
such other office of such Lender (or an Affiliate of such Lender) as such Lender
may from time to time specify to the Borrower and the Administrative Agent.

“Applicable Margin” shall mean 5.35% per annum.

“Applicable Standards” shall mean (i) Requirements of Law, (iii) the
requirements of the Required Coverages, and (iii) with respect to the airframe
or any other part of an Aircraft, all compliance requirements set forth in or
under (A) all maintenance manuals initially furnished by the manufacturer
thereof with respect thereto, including any subsequent amendments or supplements
to such manuals issued by the manufacturer or supplier thereof from time to
time, (B) all mandatory service bulletins issued, supplied, or available by or
through the applicable manufacturer with respect thereto, (C) all applicable
airworthiness directives issued by the aviation regulatory agency having
jurisdictional authority, (D) all conditions to the enforcement of any
warranties pertaining thereto, and (E) any Maintenance Program then in effect in
respect of the Aircraft.

“Appraisal Date” shall have the meaning given to such term in Section 5.19.

“Appraised Value” in respect of any Aircraft means, as of any date of
determination, the value attributed to such Aircraft as set forth in a desktop
appraisal report from HeliValue$, Inc., Ascend Appraisals, LLC or such other
independent appraisal firm nominated by the Borrower and consented to by the
Administrative Agent, such consent not to be unreasonably withheld, conditioned
or delayed. The desktop appraisal shall be based on (i) the configuration of the
Aircraft and all equipment affixed thereto and (ii) either (x) if the Aircraft
is subject to a Maintenance Program under which the Borrower’s or any of its
Affiliates’ benefits thereunder are assignable, the fair market value of the
Aircraft assuming zero time components, or (y) if the Aircraft is not subject to
a Maintenance Program under which the Borrower’s or any of its Affiliates’
benefits thereunder are assignable, the fair market value of the Aircraft
assuming mid-life (50% time) components.

“Approved Assignee” means any of (i) an Affiliate of any Lender, (ii) a bank,
insurance company, financial institution or credit institution with $100,000,000
or more of tier 1 capital or Basel III regulatory primary capital or the
equivalent thereof in accordance with the regulatory framework to which it is
subject and (iii) an Approved Fund.

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, or (ii) an entity
or an Affiliate of an entity that administers or manages a Lender.

 

3



--------------------------------------------------------------------------------

“APU” means, in respect of an Aircraft, an auxiliary power unit from time to
time installed on such Aircraft.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee and accepted by the Administrative Agent, in the
form of Exhibit B attached hereto or any other form approved by the
Administrative Agent.

“Availability Period” shall mean the period beginning on the Closing Date and
ending on (but including) February 28, 2017; provided that on February 28, 2017,
such date shall automatically be extended to (and including) March 30, 2017 if
each of the Administrative Agent, the Security Agent, the Borrower and the
Guarantor are using commercially reasonable and good faith efforts to satisfy
the conditions in Section 3.2, such extension to be promptly acknowledged in
writing by such parties.

“Aviation Authority” means, with respect to any Aircraft, the aviation authority
of the country in which such Aircraft is registered at any given time or any
other governmental authority which shall have control or supervision over civil
aviation in the State of Registration.

“Bail-In Action” means the exercise of any Write-down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means in relation to an EEA Member Country which has
implemented, or which at any time implements, Article 55 of Directive 2014/59/EU
of the European Parliament and of the Council of the European Union establishing
a framework for the recovery and resolution of credit institutions and
investment firms, the relevant implementing law or regulation as described in
the EU Bail-In Legislation Schedule from time to time.

“Bankruptcy Code” means Title 11 of the United States Code.

“Basel III” means: (a) the agreements on capital requirements, a leverage ratio
and liquidity standards contained in “Basel III: A global regulatory framework
for more resilient banks and banking systems”, “Basel III: International
framework for liquidity risk measurement, standards and monitoring” and
“Guidance for national authorities operating the countercyclical capital buffer”
published by the Basel Committee on Banking Supervision in December 2010, each
as amended, supplemented or restated; (b) the rules for global systemically
important banks contained in “Global systemically important banks: assessment
methodology and the additional loss absorbency requirement - Rules text”
published by the Basel Committee on Banking Supervision in November 2011, as
amended, supplemented or restated; and (c) any further guidance or standards
published by the Basel Committee on Banking Supervision relating to “Basel III”.

“Borrower” shall have the meaning in the opening paragraph hereof.

“Borrower Engine” shall have the meaning set forth in Section 2(d) of the
Maintenance, Operations and Assignment Supplemental Agreement.

“Borrowing” shall mean the borrowing consisting of the Term Loan made by the
Lenders to the Borrower on the Funding Date, and the amount thereof outstanding
from time to time.

“Bristow Competitor” shall mean any Person (other than Guarantor or any
Affiliate thereof) that provides aviation (i) services to the oil and gas
industry; (ii) search and rescue operations; or (iii) military training.

 

4



--------------------------------------------------------------------------------

“Business Day” means (a) any day other than a Saturday or Sunday on which banks
are not authorized or required to close in New York, New York or Sydney,
Australia and (b) if such day relates to the giving of notices, the making of
the Borrowing or the determination of LIBOR Rate in connection with the
borrowing of, a payment or prepayment of principal of or interest on, or an
Interest Period for, the Term Loan or a notice by the Borrower with respect to
any such borrowing, payment, prepayment or Interest Period, any day on which
dealings in Dollar deposits are carried out in the London interbank market.

“Cape Town Convention” shall mean, collectively, (i) the official English
language text of the Convention on International Interests in Mobile Equipment,
adopted on 16 November 2001 at a diplomatic conference held in Cape Town, South
Africa, as the same may be amended or modified from time to time (the
“Convention”), (ii) the Protocol and (iii) the related procedures and
regulations for the International Registry.

“Casualty Repayment Date” shall have the meaning set forth in Section 3(a) of
the Maintenance, Operations and Assignment Supplemental Agreement.

“Certificated Air Carrier” shall mean any Person (except the United States
government) that is a “citizen of the United States” as defined in Section
40102(a)(15)(c) of Title 49 of the United States Code) and holding an air
carrier operating certificate issued pursuant to Chapter 447 of Title 49 of the
United States Code for aircraft capable of carrying ten (10) or more individuals
or 6,000 pounds or more of cargo.

“Change in Control” shall mean the Guarantor ceases to wholly own, directly or
indirectly, the Borrower or ceases to possess, directly or indirectly, the power
to direct or cause the direction of the management or policies of the Borrower
whether through the ability to exercise voting power, contract or otherwise.

“Change in Law” shall mean (a) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (b) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the date of this Agreement, or
(c) compliance by any Lender (or its Applicable Lending Office) (or for purposes
of Section 2.13(b), by any of such Lender’s Affiliates, if applicable) with any
request, rule, guideline or directive (whether or not having the force of law)
of any Governmental Authority made or issued after the date of this Agreement;
it being understood, for the avoidance of doubt, that (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives made or issued by any Governmental Authority thereunder or in
connection therewith (whether or not having the force of law), and related acts
of compliance as described in clause (c) of this definition, and (ii) any
introduction, change, clarification or publication relating to Basel III or CRD
IV or CRR to the extent that the materially increased costs referred to in
Section 2.13 relating thereto were not capable of being calculated with
sufficient accuracy prior to the date of this Agreement due to a lack of clarity
or detail in Basel III, CRD IV, CRR and/or any related information from a
relevant banking regulator available on the date of this Agreement, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated, made or issued.

“Charges” shall have the meaning given to such term in Section 11.13.

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 have been satisfied or waived in accordance with Section 11.3.

 

5



--------------------------------------------------------------------------------

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

“Collateral” shall mean the Aircraft, including the Engines, APU (if any), and
other appliances, avionics, parts, instruments, appurtenances, accessories,
furnishings and other equipment of whatever nature (other than the Company
Additions) that may from time to time be installed or incorporated in, or
attached to, the airframe of the Aircraft, whether now owned or hereafter
acquired and all substitutions, renewals and replacements of all additions,
improvements, accessories and accumulations thereto. For the avoidance of doubt,
Collateral shall include the aircraft, rotors, Engines and other equipment or
property, subject to any Mortgage securing the Obligations filed with applicable
registry and the International Registry, including the Aircraft Proceeds and the
Aircraft Property, each as defined in the Mortgages. Except with respect to
Company Additions, to the extent any Engine, APU (if any), or other appliance,
avionics, part, instrument, appurtenance, accessory, furnishing or other
equipment (each an “Item”) is removed from the airframe and permanently replaced
by a substitute, such Item shall automatically cease to be Collateral, and the
permanent replacement shall automatically become Collateral if title to the
replacement Item passes to the Borrower, whether by conveyance, contract or
operation of law. Collateral shall include an assignment of each Intercompany
Lease affecting the Aircraft from the Borrower and each Permitted Third Party
User, as well as re-assignments of any rights assigned in respect of each
Intercompany Sublease and any deposit, reserves or other security provided to
any Permitted Third Party User, in connection with each Intercompany Lease and
Intercompany Sublease, and the other “Collateral” howsoever described or defined
in each of the other applicable Loan Documents.

“Company Additions” shall mean the following: (i) any items not a part of the
specifications of the Aircraft which are on the Aircraft and owned by the
Borrower, the Guarantor, or any Permitted Third Party User; and (ii) personal
effects of any passenger.

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.

“CRD IV” means: (a) Regulation (EU) No 575/2013 of the European Parliament and
of the Council of 26 June 2013 on prudential requirements for credit
institutions and investment firms and amending Regulation (EU No 648/2012); and
(b) Directive 2013/36/EU of the European Parliament and of the Council of
26 June 2013 on access to the activity of credit institutions and the prudential
supervision of credit institutions and investment firms, amending Directive
2002/87/EC and repealing Directives 2006/48/EC and 2006/49/EC.

“CRR” means Regulation (EU) no.575/2013 of 26 June 2013 on prudential
requirements for credit institutions and investment firms and amending
regulation (EU) no. 648/2012.

“Default” shall mean any condition, event or circumstance that, with the giving
of notice or the lapse of time or both would constitute an Event of Default.

“Default Interest” shall have the meaning given to such term in Section 2.9(b).

“Defective Registration” means, with respect to any Aircraft, any failure to
cause such Aircraft to be effectively registered with the relevant Aircraft
Registry in the name of Borrower or any Permitted Third Party User, as
applicable, in accordance with the applicable Registration Requirements, for any
reason whatsoever, including should such registration be revoked, canceled or
expired or otherwise deemed to have ended or been invalidated pursuant to the
Registration Requirements.

 

6



--------------------------------------------------------------------------------

“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Aircraft” shall mean (A) a long nose variant configuration of the
Agusta Westland AW139 (i.e. SN 31201 or higher (in the case of manufacture in
Italy) and SN 41201 or higher (in the case of manufacture in Philadelphia),
Agusta Westland AW189, Airbus Helicopters H175 or Sikorsky S-92 aircraft, in
each case (i) which, when aggregated with all other Aircraft, does not result in
any one make and model of aircraft accounting for more than 65% of the Aircraft
then subject to the Term Loan (based on Adjusted Appraised Values), (ii) which
is registered in a Permitted Jurisdiction, (iii) which is configured for
civilian oil and gas operations and is not subject to a grounding order, (iv) in
respect of which the Borrower has provided to the Administrative Agent such
Records as may reasonably be requested by the Administrative Agent, (v) which
has an Adjusted Appraised Value that, when aggregated with the Adjusted
Appraised Value of all other Eligible Aircraft the subject of any Aircraft
Substitution, is not less than the Aircraft for which the proposed Eligible
Aircraft is being substituted (based on Adjusted Appraised Values for all such
Aircraft obtained by the Borrower and provided to the Administrative Agent, in
each case including the damage history of each such Eligible Aircraft), (vi)
which is not in long term storage, (vii) which is operational (but which may be
undergoing maintenance, including heavy maintenance), and (viii) with respect to
which the protections of Section 1110 of Chapter 11 of the Bankruptcy Code would
apply for the benefit of the Security Agent in the event of a case under Chapter
11 of the Bankruptcy Code in which the Borrower is a debtor or (B) any other
aircraft which the Administrative Agent approves in its sole discretion.

“Engine Management Program” means each of the following agreements relating to
(but only to the extent it relates to) the applicable Engines for the Aircraft,
as each such agreement has been and is hereafter amended, modified, extended and
replaced, from time to time: (i) Maintenance Cost Per Hour (MCPH) Engine
Services Agreement (CT7-8A on S92: Offshore Oil & Gas), dated December 12, 2014,
by and between General Electric Company and Bristow Group Inc., (ii) PT6C-67C
Specific EMP Agreement (No. GS11 0016), dated March 1, 2012, by and between
Bristow Technical Services Limited and Pratt & Whitney Canada Inc. and (iii)
,Maintenance Cost Per Hour (MCPH) Engine Services Agreement (CT7-2E1 on AW189:
Offshore Oil & Gas), dated December 19, 2013, by and between General Electric
Company and Bristow Technical Services Ltd.

“Engines” shall mean the engines attached to the Aircraft and fully described in
the Mortgage, whether or not any of such engines may from time to time be
installed on the airframe, provided however that if any such engine is
permanently replaced in accordance with the provisions of this Agreement by
another engine that is attached to the Aircraft and the Borrower has title to
such replacement engine, the Liens under the Loan Documents shall attach to such
engine and be released or deemed released as to the relinquished engine.

 

7



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.

“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” shall mean (i) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (ii) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived;
(iii) the filing pursuant to Section 412(d) of the Code or Section 303(d) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (iv) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (v) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator appointed by the PBGC of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (vi) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (vii) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

“EU Bail-In Legislation Schedule” means the document described as such and
published by the Loan Market Association (or any successor person) from time to
time.

“Event of Default” shall have the meaning provided in Article VIII.

“Event of Loss” shall mean, with respect to any Collateral, any of the following
events: (i) loss of such property or the use thereof due to theft,
disappearance, destruction, damage beyond repair or rendition of such property
permanently unfit for normal use for any reason whatsoever; (ii) any damage to
such property that results in an insurance settlement with respect to such
property on the basis of a total loss or constructive total loss; (iii) the
condemnation, confiscation or seizure of, or requisition of title to or use of,
such property by the act of any government (foreign or domestic) or of any state
or local authority or any instrumentality or agency of the foregoing
(“Requisition of Use”) which in the case of a Requisition of Use extends for a
period of twelve (12) consecutive months; or (iv) as a result of any rule,
regulation, order or other action by any foreign or domestic or Governmental
Authority (including, without limitation, the Governmental Authority) having
jurisdiction over the aircraft and its operation, (A) the use of such property
shall have been prohibited, or such property shall have been declared unfit for
use, for a period of thirty (30) days (or such longer period as is acceptable to
the Administrative Agent), or (B) the Borrower shall be required to divest
itself of its rights, title or interest in such property. The date of such Event
of Loss shall be the date of such theft, disappearance, destruction, damage,
Requisition of Use, prohibition, or unfitness for use for the stated period.

“Exceptions” shall have the meaning set forth in Section 4(a) of the
Maintenance, Operations and Assignment Supplemental Agreement.

“Excluded Taxes” shall mean with respect to the Administrative Agent, the
Security Agent, any Lender or any other recipient of any payment to be made by
or on account of any obligation of the Borrower hereunder, (a) Taxes imposed on
(or measured by) its net or overall gross income, or that

 

8



--------------------------------------------------------------------------------

are franchise or capital and similar Taxes, in each case, (i) imposed by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
Applicable Lending Office is located, or (ii) that are Other Connection Taxes,
(b) any branch profits Taxes imposed by the United States of America or any
similar Tax imposed by any other jurisdiction in which any Lender is located, or
that are Other Connection Taxes, (c) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender pursuant to a law in effect on the date on which (i) such Lender becomes
a party to this Agreement or otherwise acquires such interest in the Loan (other
than pursuant to an assignment request by the Borrower under Section 2.17 or
2.18) or (ii) such Lender or Issuing Bank changes its lending office, except in
each case to the extent that, pursuant to Section 2.15, additional amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (d) is attributable to such Lender’s failure to
comply with Section 2.15(e), Section 2.15(f) or Section 2.15(g), or the
inaccuracy or deficiency of any form or documentation provided thereunder, and
(e) any United States federal withholding Taxes imposed under FATCA.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the Closing
Date (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with), any current or future regulations
or official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any applicable intergovernmental agreements with
respect thereto and any fiscal or regulatory legislation, rules or official
practices adopted pursuant to such intergovernmental agreements.

“Fee Letter” shall mean that certain fee letter, dated as of the date of this
Agreement, executed by the Administrative Agent and accepted by Borrower.

“Finance Party” means the Administrative Agent, the Security Agent and each
Lender.

“Finance Party Liens” shall mean any Liens on any Aircraft arising (a) as a
result of any losses, claims, damages, liabilities and related expenses
(including the reasonable fees, charges and disbursements of counsel) against
any Finance Party or any Affiliate of any Finance Party for which the Borrower
is not obligated to indemnify such Finance Party as provided for in
Section 11.4, provided that Finance Party Liens shall not include Liens on any
Aircraft (a) arising as a result of costs or expenses from Persons with whom
Borrower, Parent or any Affiliate thereof have contracted, (b) by, through, or
under, or as a result of any act of, any Finance Party, any Affiliate of any
Finance Party, any Person with whom such Finance Party or such Affiliate
contracts, or any of their respective employees, agents, principals, directors,
or managers that is not related to the transactions contemplated by the Loan
Documents, or is in violation of any of the obligations of the Finance Parties
under the Loan Documents, (c) as a result of Excluded Taxes, or (d) as a result
of any losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of counsel) for diminution in value
of any Aircraft that results from the existence of the foregoing Liens on such
Aircraft.

“Fiscal Quarter” shall mean, with respect to any Person, any fiscal quarter of
such Person.

“Fiscal Year” shall mean, with respect to any Person, any fiscal year of such
Person.

“Foreign Lender” shall mean any Lender that is not a United States person under
Section 7701(a)(30) of the Code.

 

9



--------------------------------------------------------------------------------

“Funding” shall mean the making by each Lender of its Pro Rata Share of the Term
Loan to Borrower, all of which shall be made on the same day.

“Funding Date” shall mean the date on which the conditions precedent set forth
in Section 3.2 have been satisfied or waived in accordance with Section 11.3 and
Funding occurs.

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

“Governmental Authority” shall mean the government of any nation or any
political subdivision thereof, whether state or local, and any agency, authority
(including, without limitation, any Aviation Authority), instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.

“Guarantor” shall mean Bristow Group Inc.

“Guarantor Change in Control” shall mean the occurrence of one or more of the
following events: (i) any sale, lease, exchange or other transfer (in a single
transaction or a series of related transactions) of all or substantially all of
the assets of the Guarantor and its Subsidiaries, taken as a whole, to any
Person or “group” (within the meaning of the Securities Exchange Act of 1934 and
the rules of the Securities and Exchange Commission thereunder in effect on the
date hereof), (ii) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or “group” (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof) of 50% or more of the
outstanding shares of the voting stock of the Guarantor, or (iii) occupation of
a majority of the seats (other than vacant seats) on the board of directors of
the Guarantor by Persons who were neither (a) members of the board of directors
on the Funding Date, (b) nominated, appointed or approved by the board of
directors nor (c) appointed by directors so nominated, appointed or approved;
provided, however, that, with respect to clause (ii) above a transaction in
which the Guarantor becomes a Subsidiary of another Person (other than a Person
that is an individual) shall not constitute a Guarantor Change in Control if:

(a) the stockholders of the Guarantor immediately prior to such transaction
“beneficially own” (as such term is defined in Rule 13d-3 and Rule 13d-5 under
the Exchange Act), directly or indirectly through one or more intermediaries, at
least a majority of the voting power of the outstanding voting stock of the
Guarantor immediately following the consummation of such transaction; and

(b) immediately following the consummation of such transaction, no “person” (as
such term is defined above), other than such other Person (but including the
holders of the equity interests of such other Person), “beneficially owns” (as
such term is defined above), directly or indirectly through one or more
intermediaries, more than 50% of the voting power of the outstanding voting
stock of the Guarantor.

“ICE LIBOR” shall have the meaning given to such term in the definition of
“LIBOR Rate”.

“Impacted Interest Period” shall have the meaning given to such term in the
definition of “Interpolated Rate” hereof.

“Impositions” shall have the meaning given to such term in Section 5.12.

 

10



--------------------------------------------------------------------------------

“Indebtedness” of any Person shall mean, without duplication (i) obligations of
such Person for borrowed money, (ii) obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (iii) obligations of such
Person in respect of the deferred purchase price of property or services (other
than trade payables incurred in the ordinary course of business on terms
customary in the trade) that are treated as debt in accordance with GAAP;
(iv) obligations of such Person under any conditional sale or other title
retention agreement(s) relating to property acquired by such Person, (v) all
capital lease obligations for borrowed money of such Person treated as debt in
accordance with GAAP, (vi) all obligations, contingent or otherwise, of such
Person in respect of letters of credit, acceptances or similar extensions of
credit, (vii) guarantees of such Person of the type of Indebtedness described in
clauses (i) through (vi) above, (viii) Indebtedness of a third party secured by
any Lien on property owned by such Person, whether or not such Indebtedness has
been assumed by such Person, (ix) disqualified stock of such Person,
(x) off-balance sheet liabilities and (xi) all hedging obligations.

“Indemnified Taxes” shall mean (a) all Taxes, other than Excluded Taxes, imposed
on or with respect to any payment made by or on account of any obligation of
Borrower under any Loan Document, and (b) to the extent not included in (a),
Other Taxes.

“Indemnitee” shall have the meaning given to such term in Section 11.4(a).

“Initial Aircraft” shall mean the aircraft identified by aircraft type and
manufacturer’s serial number on Schedule I attached hereto.

“Insurance Supplemental Agreement” shall mean the Insurance Supplemental
Agreement dated the date hereof and entered into by the Borrower, the
Administrative Agent and the Security Agent.

“Intercompany Lease” means a lease with respect to any Aircraft by and between
the Borrower, as lessor, and Bristow Helicopters Limited, Bristow Norway AS or
any other Permitted Third Party User, as lessee; provided, that in regards to
such lease, such lease shall be in the form agreed by the Administrative Agent
prior to the Funding Date or such other form acceptable to the Administrative
Agent and provided further that a copy of such lease shall be provided to each
Lender and the Security Agent.

“Intercompany Sublease” means a lease with respect to any Aircraft by and
between any Permitted Third Party User, as sublessor, and Bristow Helicopters
Limited, Bristow Norway AS, Bristow Helicopters Australia Pty Ltd., Bristow
Helicopters Nigeria Limited or any other Permitted Third Party User, as
sublessee; provided, that in no event will a service contract with a customer
constitute an “Intercompany Sublease”.

“Interest Period” shall mean with respect to the Borrowing a period of one or
three months, or, in the case of the initial Interest Period relating to such
Borrowing, for the period consisting of the number of days from the Funding Date
to the date that is the last day of the month following the month in which the
Funding occurred; provided, that:

(i)    the initial Interest Period for the Borrowing shall commence on the
Funding Date, and each Interest Period occurring thereafter in respect of the
Borrowing shall commence on the day on which the preceding Interest Period
expires;

(ii)    if any Interest Period would otherwise end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

11



--------------------------------------------------------------------------------

(iii)    any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month; and

(iv)    no Interest Period may extend beyond a Repayment Date; and

(v)    no Interest Period may extend beyond the Scheduled Maturity Date.

“International Interest” means international interest as defined in the Cape
Town Convention and the Aircraft Protocol adopted on November 16, 2001, at Cape
Town, South Africa and shall include prospective international interest.

“International Registry” means the International Registry of Mobile Assets
maintained under the Cape Town Convention and the Aircraft Protocol adopted on
November 16, 2001, at Cape Town, South Africa or their successors for the
recordation of interests therein.

“Interpolated Rate” shall mean, at any time, for any Interest Period for which
ICE LIBOR shall not be available at the applicable time (each, an “Impacted
Interest Period”), the rate per annum (rounded to the same number of decimal
places as the applicable ICE LIBOR) determined by the Lender (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
applicable ICE LIBOR (for the longest period for which the applicable ICE LIBOR
is available) that is shorter than the Impacted Interest Period and (b) the
applicable ICE LIBOR for the shortest period (for which such ICE LIBOR is
available) that exceeds the Impacted Interest Period, in each case, for such
Interest Period.

“IRS” means the U.S. Internal Revenue Service.

“Issuing Bank” shall have the meaning given to such term in the definition of
“Excluded Taxes” hereof.

“Item” shall have the meaning given to such term in the definition of
“Collateral” hereof.

“Jurisdictional Review” means a legal memorandum prepared by local counsel in
the proposed jurisdiction, responding to a questionnaire prepared and submitted
by the Security Agent, acting reasonably, addressing customary legal issues in
such jurisdiction relating to the relevant aircraft and security interests
therein.

“Lease Assignment” shall mean an assignment by way of security, in form and
substance reasonably satisfactory to the Security Agent, by the Borrower to the
Security Agent with respect to the Borrower’s Intercompany Lease with Bristow
Helicopters Limited, Bristow Norway AS or other Permitted Third Party User, as
applicable, and with respect to the Borrower’s rights in respect of any
Intercompany Subleases that have been assigned or sub-assigned, as well as any
deposit, reserves or other security provided, to any Permitted Third Party User
in connection with each Intercompany Lease and Intercompany Sublease, that,
inter alia, allows the Borrower to be paid rentals and all other sums due and
owing under such Intercompany Lease or Intercompany Sublease, as applicable,
unless the Security Agent otherwise directs when an Event of Default is
continuing. A Lease Assignment shall not include an assignment of any customer
contract.

“Lender” shall have the meaning given to such term in the opening paragraph of
this Agreement.

 

12



--------------------------------------------------------------------------------

“LIBOR Rate” means, for any Interest Period with respect to the Borrowing, the
rate per annum equal to the ICE Benchmark Administration Limited (or such Person
that takes over the administration of such rate) LIBOR rate (“ICE LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of ICE LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; provided that if ICE LIBOR is not available at such time
for any reason, then the “LIBOR Rate” for such Interest Period shall be the
Interpolated Rate; provided further that if the Interpolated Rate is not
available at such time for any reason, then the “LIBOR Rate” for such period
shall be the Reference Bank Rate; provided that if ICE LIBOR, the Interpolated
Rate, or the Reference Bank Rate at the time determining the LIBOR Rate shall be
less than zero, then such rate shall be deemed to be zero for purposes of this
Agreement.

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing) intended to assure or support payment or performance of any
obligation.

“Loan Documents” shall mean, collectively, this Agreement, the Term Notes (if
any), the Fee Letter, the Parent Guaranty, the Mortgages, the Lease Assignments,
the Subordination Agreements, the Maintenance, Operations and Assignment
Supplemental Agreement, the Insurance Supplemental Agreement and any and all
other instruments, and agreements executed in connection with any of the
foregoing and including any of the foregoing executed in connection with an
Aircraft Substitution.

“Loan Party” shall mean, collectively or individually, the Borrower and the
Guarantor as the context requires.

“Macquarie Leases” shall mean the aircraft leases specified in Section 3.1(b).

“Maintenance Program” shall mean, as it relates to any particular Aircraft, the
manufacturer’s airframe maintenance program to the extent it provides coverage
for any existing applicable warranty, and thereafter, either the manufacturer’s
service program or an agreement which provides for the maintenance and/or
overhaul of the airframe and engines consistent with the maintenance programs
that cover helicopters of similar model type in the Guarantor’s helicopter fleet
from time to time provided however, that if the entire fleet of the Guarantor’s
aircraft engaged in oil and gas operations of the same make and model are not
covered by a manufacturer’s or other third party’s maintenance program, then the
Maintenance Program shall mean the Borrower’s approved maintenance program
administered by itself or its Affiliate with respect to such Aircraft.

“Maintenance Program Agreements” shall mean the agreements governing the Engine
Management Program and the Maintenance Program.

“Maintenance Provider” means a provider of the services as described in any of
the relevant Maintenance Program Agreements.

“Maintenance, Operations and Assignment Supplemental Agreement” shall mean the
Maintenance, Operations and Assignment Supplemental Agreement dated the date
hereof and entered into by the Borrower, the Administrative Agent and the
Security Agent.

 

13



--------------------------------------------------------------------------------

“Maintenance Requirements” means, with respect to the Airframe of any Aircraft
and any Engine, Rotor Blade, Rotor Component or Part thereof, all compliance
requirements set forth in or under (i) all maintenance manuals initially
furnished with respect thereto, including any subsequent amendments or
supplements to such manuals issued by the manufacturer or supplier thereof from
time to time, (ii) all mandatory service bulletins issued, supplied, or
available by or through the Airframe manufacturer and/or the manufacturer of any
Engine, Rotor Blade, Rotor Component or Part with respect thereto, (iii) all
applicable airworthiness directives issued by the relevant Aviation Authority or
similar regulatory agency having jurisdictional authority, (iv) all conditions
to the enforcement of any warranties pertaining thereto, (v) Borrower’s Aviation
Authority-approved maintenance program with respect to such Airframe, the
Engines, or Part, and (vi) any Maintenance Program and/or Engine Management
Program, to the extent applicable.

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, (i) a
material adverse change in, or a material adverse effect on the business,
assets, liabilities (actual or contingent), operations, or condition (financial
or otherwise) of the Guarantor and its Subsidiaries, taken as a whole, or (ii) a
material impairment on the ability of the Borrower, or of the Guarantor, to
perform any of their respective material obligations under the Loan Documents or
consummate the transactions described herein.

“Maturity Date” shall mean the earlier of (i) the Scheduled Maturity Date and
(ii) the date on which the outstanding principal amount of the Term Loan has
been declared or automatically has become due and payable (whether by
acceleration or otherwise).

“Maximum Advance” shall mean $200,000,000.

“Maximum Rate” shall have the meaning given to such term in Section 11.13.

“Mortgage” shall mean an Aircraft Mortgage or other document (if directed by
local counsel), in each case in form and substance reasonably acceptable to the
Security Agent, creating a Lien in favor of the Security Agent for the benefit
of the Lenders against the Aircraft securing payment of the Obligations and
governed by the laws of New York or other applicable Permitted Jurisdiction.

“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

“Notice of Continuation/Conversion” shall mean the notice given by the Borrower
to the Administrative Agent in respect of the conversion or continuation of the
outstanding Borrowing as provided in Section 2.4(b).

“Notice of Term Loan Borrowing” shall have the meaning given to such term in
Section 2.2.

“Obligations” shall mean, with respect to the Borrower, all amounts owing by the
Borrower to the Administrative Agent, the Security Agent or any Lender under the
Term Loan or otherwise pursuant to or in connection with this Agreement or any
other Loan Document, including without limitation, all principal and interest
(including any interest accruing after the filing of any petition in bankruptcy
or the commencement of any insolvency, reorganization or like proceeding
relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), and the Borrower’s
ratable share of all reimbursement obligations, fees, expenses, indemnification
and

 

14



--------------------------------------------------------------------------------

reimbursement payments, costs and expenses including all fees and expenses of
counsel to the Administrative Agent, the Security Agent and any Lender incurred
pursuant to this Agreement or any other Loan Document, together with all
renewals, extensions, modifications or refinancings of any of the foregoing.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Operating Consent” means any and all of the multi-party consents and
subordination agreements among Borrower and any Permitted Third Party User, in
favor of the Administrative Agent, as executed, delivered, filed and registered
as required by the Administrative Agent, in its reasonable discretion.

“Other Connection Taxes” means, with respect to the any Finance Party or other
recipient of any payment to be made by or on account of any obligation of the
Borrower or the Guarantor hereunder or under any other Loan Document, Taxes
imposed as a result of a present or former connection between the such Finance
Party or other recipient and the jurisdiction imposing such Tax (other than
connections arising solely from the execution, delivery, becoming a party to,
performing its obligations under, receiving payments under, receiving or
perfecting a security interest under, or engaging in any other transaction
pursuant to or enforcing any Loan Document).

“Other Taxes” shall mean any and all present or future stamp, court or
documentary intangible, recording, filing or similar Taxes or any other excise
or property Taxes arising from any payment made hereunder or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Sections 2.17 or 2.18).

“Parent Guaranty” shall mean the Guaranty Agreement, in form and substance
reasonably acceptable to the Security Agent, dated the Funding Date, and made by
the Guarantor in favor of the Lenders, the Security Agent and the Administrative
Agent.

“Participant” shall have the meaning given to such term in
Section 11.5(d).“Participant Register” shall have the meaning given to such term
in Section 11.5(g).

“Parts” means all appliances, avionics, parts, instruments, appurtenances,
accessories, furnishings and other equipment including all special mission
equipment or property of whatever nature (other than Company Additions or
Engines, Rotor Blades and Rotor Components), which may from time to time be
incorporated or installed in or attached to the Airframe or any Engine, Rotor
Blade, or Rotor Component, for so long as title thereto shall be vested in
Borrower.

“Payment Account” shall mean the bank account of the Administrative Agent with
the following details, or such other account maintained by or on behalf of the
Administrative Agent as to which the Administrative Agent shall have given
written notice to the Borrower and the other Lenders:

 

Bank:   Bank of New York Mellon, New York Swift:   IRVTUS3N ABA:   021000018
Chips UID:   236386 Acct No:   8900055375 Acct Name:   Macquarie Bank Limited
Reference:   CAF – Bristow Term Loan.

 

15



--------------------------------------------------------------------------------

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

“Permitted Jurisdiction” shall mean, at any time, a jurisdiction permitted as
the State of Registration or a Permitted Short Term Jurisdiction, in each case,
in accordance with the following limitations on registrations or, if different,
predominate use, operation and location, as applicable, of Aircraft within the
pool of Aircraft financed under this Agreement, with reference to the table at
the end of this definition:

(i)    the aggregate Relevant Aircraft Amount of the Aircraft registered in Tier
A Jurisdictions must not fall below 55% of the total principal amount of the
Term Loan outstanding at such time;

(ii)    the aggregate Relevant Aircraft Amount of the Aircraft registered in
Tier B Jurisdictions must not exceed 45% of the total principal amount of the
Term Loan outstanding at such time;

(iii)    the aggregate Relevant Aircraft Amount of the Aircraft registered in
Tier C Jurisdictions must not exceed 20% of the total principal amount of the
Term Loan outstanding at such time;

(iv)    the aggregate Relevant Aircraft Amount of the Aircraft registered in any
single Tier A Jurisdiction (other than the United Kingdom or the United States)
must not exceed 35% of the total principal amount of the Term Loan outstanding
at such time;

(v)    other than with respect to Trinidad and Tobago, the aggregate Relevant
Aircraft Amount of the Aircraft registered in any single Tier B Jurisdiction
must not exceed 25% of the total principal amount of the Term Loan outstanding
at such time, and with respect to Trinidad and Tobago, the aggregate Relevant
Aircraft Amount of the Aircraft registered therein must not exceed 35% of the
total principal amount of the Term Loan outstanding at such time; and

(vi)    the aggregate Relevant Aircraft Amount of the Aircraft registered in any
single Tier C Jurisdiction must not exceed 15% of the total principal amount of
the Term Loan outstanding at such time.

 

Tier

  

Jurisdictions

A

   United Kingdom, United States, Canada, Australia, New Zealand, Norway,
Denmark, The Netherlands, Ireland

B

   Brazil, South Africa, Mexico, Malaysia, Trinidad and Tobago

C

   Jurisdictions other than those listed as Tier A or B, except in the case of
Guyana, which will be included as a Tier B Jurisdiction upon Bristow’s written
request and receipt by the Security Agent of a satisfactory Jurisdictional
Review thereof

“Permitted Liens” means:

 

  (a) the respective rights of the Finance Parties and Borrower under the Loan
Documents;

 

  (b) any Lien in favor of a Finance Party created by the Loan Documents;

 

16



--------------------------------------------------------------------------------

  (c) any Finance Party Liens;

 

  (d) each Permitted Third Party Agreement;

 

  (e) Liens arising out of judgments or awards against Borrower or any Permitted
Third Party User with respect to which at the time there shall have been secured
a stay of execution;

 

  (f) Liens of warehousemen, mechanics, materialmen, workmen, repairmen,
employees, airports, navigation authorities and other like Liens in respect of
obligations not overdue, or otherwise contested in good faith, provided that
(i) adequate reserves have been set aside by Borrower in accordance with GAAP
with respect to such Liens and (ii) neither such Lien nor such contest could
reasonably be expected to have a Material Adverse Effect;

 

  (g) Liens for Taxes not yet due or which are being contested in good faith by
appropriate proceedings so long as (i) adequate reserves are maintained in
accordance with GAAP with respect to such taxes and (ii) neither such Lien nor
such contest could reasonably be expected to have a Material Adverse Effect;

 

  (h) (i) Liens (other than Liens described in clause (ii) below) created under
the Maintenance Programs or other maintenance contract in favor of maintenance
contract providers and (ii) Liens consisting of the Maintenance Programs or
other maintenance contracts insofar as such contracts involve the interchange of
Engines, Rotor Blades, Rotor Components and Parts and the arrangements
thereunder to the extent such arrangements are deemed to constitute contracts of
sale with respect to Engines, Rotor Blades, Rotor Components and Parts, provided
that (x) each such Maintenance Program or maintenance contract provides for
title to any replacement Engines, Rotor Blades, Rotor Components or Parts to be
conveyed to and vest in Borrower, an Affiliate of Borrower, or Permitted Third
Party User, (y) such title is in fact conveyed to and vested in such Person and
(z) where title is conveyed to and vested in an Affiliate of Borrower or
Permitted Third Party User, then such title is automatically, and without
further action, immediately re-conveyed to and re-vested in Borrower and,
provided further, that any such replacement Engines, Rotor Blades, Rotor
Components or Parts comply with the requirements of the Loan Documents; and

 

  (i) Liens to secure the performance of statutory obligations, surety or appeal
bonds, bid or performance bonds, insurance obligations or other obligations of a
like nature incurred in the ordinary course of business.

provided, however, that in relation to (d), (e) and (f) above, any such
proceedings or the continued existence of such Lien do not involve any material
risk of the sale, forfeiture or loss of any Aircraft, any Collateral or any
interest therein.

“Permitted Maintenance Jurisdiction” shall mean the United States of America,
the United Kingdom, Brazil, Trinidad and Tobago, Canada, Norway, Switzerland and
any member state of the European Union.

“Permitted Services Agreement” shall have the meaning set forth in Section 4(c)
of the Maintenance, Operations and Assignment Supplemental Agreement.

 

17



--------------------------------------------------------------------------------

“Permitted Short Term Relocation” means a Permitted Sublease or Permitted Third
Party Agreement pursuant to which the Aircraft is based, and predominantly used,
operated and located in a Permitted Jurisdiction other than the State of
Registration (the “Permitted Short Term Jurisdiction”), so long as the following
requirements are met:

(i) the length of the Permitted Short Term Relocation is no longer than twelve
(12) months;

(ii) the use and operation of the Aircraft complies with all requirements of
Section 2(a) of the Maintenance, Operations and Assignment Supplemental
Agreement as if the Permitted Short Term Jurisdiction were the State of
Registration;

(iii) subject to Borrower’s compliance with the other requirements set forth
herein, Borrower shall have provided the Administrative Agent not less than
thirty (30) days (or such shorter period of time as the Administrative Agent may
agree, in its reasonable discretion) prior written notice of such Permitted
Short Term Relocation;

(iv) no Event of Default shall have occurred and be continuing;

(v) on or prior to the effective date of such change, Borrower or Permitted
Third Party User (as applicable), shall provide to the Administrative Agent
evidence reasonably satisfactory to the Administrative Agent confirming that
such Aircraft will continue to be insured in accordance with the Loan Documents;

(vi) Borrower or Permitted Third Party User (as applicable) shall promptly make
any filings, recordings and registrations in the Permitted Short Term
Jurisdiction which are necessary or desirable in order to protect the rights,
title and interests of the Finance Parties in such Aircraft and Loan Documents
and to ensure the validity, enforcement, perfection or priority thereof at the
time of such change in registry and at all times thereafter unless and until
changed as provided herein;

(vii) Borrower or Permitted Third Party User (as applicable) shall supply to the
Security Agent, on or prior to such change of Permitted Short Term Relocation a
legal opinion addressed to the Security Agent from counsel in the Permitted
Short Term Jurisdiction in form and content reasonably satisfactory to the
Security Agent but subject to generally accepted local counsel opinion
reservations and qualifications, and to be provided subject to the co-operation
of the Security Agent in respect of such Aircraft in supplying any documents
necessary to be supplied by them to enable such opinion to be given. Such
opinion shall confirm (subject to the Security Agent’s ability to waive, in its
sole discretion):

(A) that the Lien of the Security Agent will not be adversely affected by the
Permitted Short Term Relocation;

(B) the Aircraft Mortgage and the Security Agent’s right to repossess the
Aircraft are valid, binding and enforceable under the laws of such country; and

(C) that all filings, recordings and other action necessary or desirable in
order to establish, perfect (to the extent perfection is a relevant concept in
such country) and protect the Security Agent’s right, title and interest in and
to and Liens on the Aircraft in such new jurisdiction either have been
accomplished prior to such change in the Permitted Short Term Jurisdiction or,
if such opinion cannot under applicable law be given at the time of
registration, are specified in such opinion and Borrower undertakes to
accomplish such filing, recording or other action as soon as practicable after
giving effect

 

18



--------------------------------------------------------------------------------

to such change in registry (in which case a further opinion shall be received by
the Security Agent promptly thereafter to the effect that all such recording,
filing and other actions have been accomplished); and

(viii) in the case of a Permitted Jurisdiction listed in Tier B or Tier C of the
definition thereof, Security Agent shall have obtained, at Borrower’s cost, a
Jurisdictional Review in form and substance satisfactory to Security Agent
(acting reasonably).

“Permitted Sublease” means any Intercompany Lease or any Intercompany Sublease.

“Permitted Third Party Agreement” shall mean (a) the Intercompany Leases;
(b) the Intercompany Subleases; and (c) any Permitted Services Agreements or
Maintenance Program Agreements (as such terms are defined in the respective
Intercompany Leases and Intercompany Subleases).

“Permitted Third Party User” shall mean the Guarantor or any Affiliate of the
Guarantor (other than the Borrower).

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

“Plan” shall mean (i) any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA and “Multiemployer Plan” shall have the meaning set forth
in Section 4001(a)(3) of ERISA and (ii) the defined benefit plan of a United
Kingdom Subsidiary.

“Primary Hangar Location” means, with respect to an Aircraft, (i) such hangar
location in the State of Registration for such Aircraft as shall have been
notified to the Administrative Agent at the time such Aircraft became subject to
the Loan Documents, (ii) if the State of Registration changes as permitted by
the terms hereof with respect to such Aircraft, a hangar location in such State
of Registration as shall be notified to the Administrative Agent promptly after
such change or (iii) if the Aircraft is subject to a Permitted Short Term
Relocation, a hangar location in the Permitted Short Term Jurisdiction as shall
have been notified to the Administrative Agent promptly after the entry into of
such Permitted Short Term Relocation.

“Pro Rata Share” shall mean with respect to any Lender at any time, a
percentage, the numerator of which shall be the principal amount of the Term
Loan owing to the relevant Lender, and the denominator of which shall be the
principal amount of the Term Loan outstanding at such time; provided, however,
that in respect of each Lender’s obligation to fund a Borrowing under
Section 2.3 of this Agreement, the term shall mean, with respect to any Lender
prior to Funding, a percentage, the numerator of which shall be such Lender’s
Term Loan Commitment, and the denominator of which shall be the aggregate Term
Loan Commitments of all Lenders.

“Protocol” means the official English language text of the Protocol to the
Convention on International Interests in Mobile Equipment on Matters Specific to
Aircraft Equipment, adopted on 16 November 2001 at a diplomatic conference held
in Cape Town, South Africa, as the same may be amended or modified from time to
time.

 

19



--------------------------------------------------------------------------------

“Records” shall mean any and all logs, manuals, certificates, data, inspection,
modification, maintenance, engineering, technical, and overhaul records (whether
in written or electronic form) with respect to the airframe, the Engines, the
APU (if any), or any other parts of an Aircraft, or any other Collateral,
including, without limitation, all records (i) required to be maintained by any
Governmental Authority having jurisdiction, or by any manufacturer or
supplier with respect to the enforcement of warranties or otherwise,
(ii) evidencing the Borrower’s compliance with Applicable Standards, or
(iii) with respect to any maintenance service program.

“Register” shall have the meaning given to such term in Section 11.5(c).

“Registration Certificate” means, with respect to any Aircraft, a currently
effective Certificate of Registration of Aircraft, or any other certificate
issued to Borrower (or Permitted Third Party User, as applicable) evidencing the
currently effective registration of the Aircraft in its name, in connection with
the operation of such Aircraft in the applicable State of Registration pursuant
to the Registration Requirements, or any other document as may then be required
to be maintained within such Aircraft by such Registration Requirements, either
together with or in lieu of such certificate.

“Registration Documents” means, with respect to any Aircraft, the appropriate
documents necessary in the reasonable opinion of the Administrative Agent to
cause the applicable Aviation Authority to register such Aircraft in such State
of Registration.

“Registration Requirements” means, with respect to any Aircraft, the
requirements for (i) registering aircraft with its Aircraft Registry under
applicable laws as then in effect, any successor laws, rules or regulations
pertaining to applicants for and holders of a Registration Certificate, the
registration number for such Aircraft, in each case as and to the extent
pertaining to the registration of a Permitted Third Party User’s use and
operation of such Aircraft (or the use and operation of such Aircraft by
Borrower or a Permitted Third Party User, as applicable) or Borrower’s ownership
of such Aircraft, as applicable, with such Aircraft Registry, including any
renewal of such registration, or replacement of any such Registration
Certificate and (ii) recording the Lien in favor of the Security Agent under the
Mortgage as a first-priority (subject to Permitted Liens) perfected security
interest over the Aircraft.

“Reference Bank” means, in relation to the LIBOR Rate, the principal London
offices of Barclays, Citibank, N.A., JPMorgan Chase Bank, N.A., HSBC Bank plc or
Wells Fargo Bank, N.A. or such other banks as may be selected from time to time
by the Administrative Agent with the agreement of the Borrower (not to be
unreasonably withheld or delayed).

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four (4) decimal places) as supplied to the Administrative Agent at its request
by three Reference Banks (provided at least three (3) Reference Banks provide a
rate) in relation to the LIBOR Rate, as the rate at which the relevant Reference
Bank could borrow funds in the London interbank market, in Dollars and for the
relevant period, were it to do so by asking for and then accepting interbank
offers for deposits in reasonable market size in Dollars and for that period.

“Registerable Interests” shall mean all existing and prospective international
interests and other interests, rights and/or notices, sales and prospective
sales, assignments and subordinations, in each case, susceptible to being
registered at the International Registry pursuant to the Cape Town Convention.

“Regulation U” shall have the meaning given to such term in Section 4.8.

 

20



--------------------------------------------------------------------------------

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective successors, assigns, trustees, directors,
officers, employees, agents and advisors of such Person and such Person’s
Affiliates.

“Release Amount” shall mean, in respect of an Aircraft, as of any date of
determination, an amount equal to (i) Relevant Aircraft Amount multiplied by
105%, together with (ii) all accrued, but unpaid interest on the Relevant
Aircraft Amount, (iii) any break costs incurred in connection with the
prepayment of the Release Amount (if payment of the Release Amount occurs on a
date other than the end of the applicable Interest Period), and (iv) any amounts
due, owing or payable in respect of such Aircraft in accordance with this
Agreement or other Loan Documents (other than contingent indemnification
obligations and other contingent payment obligations in each case for which no
claim has been made).

“Relevant Aircraft Amount” shall mean, in respect of an Aircraft, as of any date
of determination, an amount equal to the product of (x) the principal amount
outstanding under the Term Loan on such date of determination, multiplied by
(y) a fraction, the numerator of which is the Adjusted Appraised Value of the
applicable Aircraft, and the denominator of which is the sum of the Adjusted
Appraised Values of all Aircraft.

“Relevant Default” shall mean (i) a Default by the Borrower in respect of any
payment obligation hereunder or (ii) an involuntary proceeding shall be
commenced or an involuntary petition shall be filed seeking (A) liquidation,
reorganization or other relief in respect of either the Borrower or the
Guarantor or its debts, or any substantial part of its assets, under any
federal, state or foreign bankruptcy, insolvency or other similar law now or
hereafter in effect or (B) the appointment of a custodian, trustee, receiver,
liquidator or other similar official for either the Borrower or the Guarantor or
for a substantial part of its assets.

“Relinquished Engine” shall have the meaning set forth in Section 2(c) of the
Maintenance, Operations and Assignment Supplemental Agreement.

“Removal Events” shall have the meaning set forth in Section 2(c) of the
Maintenance, Operations and Assignment Supplemental Agreement.

“Repayment Date” shall have the meaning given to such term in Section 2.5(a).

“Replacement Engine” shall have the meaning given to such term in Section 2(c)
of the Maintenance, Operations and Assignment Supplemental Agreement..

“Replacement Parts” shall have the meaning set forth in Section 2(f)(ii) of the
Maintenance, Operations and Assignment Supplemental Agreement..

“Representatives” means each of the Administrative Agent and the Security Agent.

“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Term Loan at such time.

“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

21



--------------------------------------------------------------------------------

“Required Coverages” means, with respect to any Aircraft, any of the insurance
coverages required under the Loan Documents, whether being provided by Borrower
or by any party to any Permitted Sublease (other than a Finance Party).

“Requisition of Use” (i) when used herein shall have the meaning given to such
term in the definition of “Event of Loss” hereof and when used in the
Maintenance, Operations and Assignment Supplemental Agreement shall mean the
condemnation, confiscation or seizure of, or requisition of title to or use of,
any Aircraft, its Airframe or any Engine, Rotor Blade or Rotor Component by the
act of any government (foreign or domestic) or of any state or local authority
or any instrumentality or agency of the foregoing for more than ninety
(90) consecutive days or for any period which extends beyond the Scheduled
Maturity Date.

“Responsible Officer” shall mean any of the manager, managing member, president,
the chief executive officer, the chief operating officer, the chief financial
officer, the treasurer, the controller or a vice president or any other officer
or legal personnel of the Borrower, the Guarantor or any Permitted Third Party
User or such other representative of the Borrower, the Guarantor or any
Permitted Third Party User as may be designated in writing by any one of the
foregoing with the consent of the Administrative Agent.

“Return to Manufacturer” means the return of the Airframe of an Aircraft, an
Engine, Rotor Blade or Rotor Component to the manufacturer for modification in
the event of patent infringement or for repair or replacement.

“Rotor Blade” means, with respect to any Aircraft, (i) each of the rotor blades
described and listed by manufacturer’s serial numbers in the Loan Document
covering such Aircraft and originally installed on its Airframe, whether or not
thereafter installed on such Airframe or any other airframe from time to time;
(ii) any rotor blade that may from time to time be substituted, pursuant to the
applicable terms of the Loan Document and any manufacturer or supplier program,
for such Rotor Blade; and (iii) in each case set forth in clauses (i) and (ii)
hereof, with any and all Rotor Components and Parts incorporated in or installed
on or attached to such Rotor Blade or rotor blade or, so long as title thereto
shall remain vested in Borrower, any and all Rotor Components and Parts removed
therefrom. The term “Rotor Blades” means, as of any date of determination, all
Rotor Blades covered by the Loan Documents with respect to an Aircraft but in no
event more or less than the number required for operation of such Aircraft at
any one time.

“Rotor Component” means, with respect to any Aircraft, (i) each of the main
rotor gear boxes, tail rotor gear boxes, combining gearboxes, transmissions,
servos, main and tail rotor head components and other rotor components
originally installed on the Airframe of such Aircraft, whether or not thereafter
installed on such Airframe or any other airframe from time to time; (ii) any
rotor component that may from time to time be substituted, pursuant to the
applicable terms of the Loan Document and manufacturer or supplier program, for
a Rotor Component covered thereunder; and (iii) in each case set forth in
clauses (i) and (ii) hereof, with any and all Parts incorporated in or installed
on or attached to such Rotor Component or rotor component or any and all Parts
removed therefrom. The term “Rotor Components” means, as of any date of
determination, all Rotor Components covered by the Loan Documents with respect
to an Aircraft but in no event more or less than the number required for
operation of such Aircraft at any one time

 

22



--------------------------------------------------------------------------------

“Sanction” means the economic sanctions laws, regulations, embargoes or
restrictive measures administered, enacted, or enforced by: (i) the United
States government, including but not limited to, the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, Pub. L. 107-56 (a/k/a the USA Patriot Act), the U.S.
International Emergency Economic Powers Act (50 U.S.C. §§ 1701 et seq.), the
U.S. Trading with the Enemy Act (50 U.S.C. App. §§ 1 et seq.), the U.S. United
Nations Participation Act, the U.S. Syria Accountability and Lebanese
Sovereignty Act, the Foreign Narcotics Kingpin Designation Act (21 U.S.C. §§
1901-1908, 8 U.S.C. § 1182), the U.S. Comprehensive Iran Sanctions,
Accountability, and Divestment Act of 2010 (PL 111-195), the Iran Sanctions Act
(50 U.S.C. § 1701 note), Section 1245 of the National Defense Authorization Act
of 2012, The Iran Freedom and Counter-Proliferation Act of 2012, the Iran Threat
Reduction and Syria Human Rights Act of 2012 (PL 112-158), all as amended, or
the regulations, rules, and executive orders administered by the Office of
Foreign Assets Control of the U.S. Department of the Treasury (“OFAC”)
(including but not limited to 31 C.F.R., Subtitle B, Chapter V, as amended (the
“OFAC Regulations”)); (ii) the United Kingdom; (iii) the European Union;
(iv) the United Nations; or (v) the respective governmental institutions and
agencies of any of the foregoing, including without limitation, OFAC, the United
States Department of State, the United Nations Security Council (“UNSC”), or
other relevant sanctions authority (collectively, the “Sanctions Authorities”).

“Sanctioned Country” means, at any time, a country, region or territory that is,
or whose government is, the subject or target of any Sanction that broadly
prohibits trade or investment with that country, region or territory.

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) a Person named on the
Sanctioned Entities List maintained by the U.S. Department of State available at
http://www.state.gov, or as otherwise published from time to time, (c) a Person
named on the lists maintained by the United Nations Security Council available
at http://www.un.org/sc/committees/list_compend.shtml, or as otherwise published
from time to time, (d) a Person named on the lists maintained by the European
Union available at http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, or
as otherwise published from time to time, (e) a Person named on the lists
maintained by Her Majesty’s Treasury of the United Kingdom available at
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm, or as otherwise published
from time to time, (f) any Person physically located, organized or resident in a
Sanctioned Country or (g) any Person controlled by any such Person, to the
extent that applicable Sanctions prohibit transactions with such controlled
Person.

“Sanctions Authority” shall have the meaning provided in the definition of
“Sanctions”.

“Sanctions List” means the Specially Designated Nationals and Blocked Persons
List (“SDN List”) maintained by OFAC, the Denied Persons List, Entity List, and
Unverified List maintained by the U.S. Department of Commerce Bureau of Industry
and Security, the Debarred List or Nonproliferation Sanctions List maintained by
the U.S. Department of State, or any similar list maintained by, or public
announcement of Sanctions designation made by, any of the Sanctions Authorities.

“Scheduled Maturity Date” shall mean the date that is sixty (60) months after
the Funding Date.

“Section 1110” shall mean Section 1110 of the Bankruptcy Code.

 

23



--------------------------------------------------------------------------------

“Secured Parties” means each of the Administrative Agent, the Security Agent and
each Lender.

“Security Agent” shall have the meaning given to such term in the opening
paragraph hereof.

“State of Registration” means the Permitted Jurisdiction in which the applicable
Aircraft is registered as of the relevant date of determination.

“Subordination Agreement” shall mean an agreement in form and substance
reasonably acceptable to the Security Agent pursuant to which a Permitted Third
Party User’s rights and interests under a Permitted Third Party Agreement are
made expressly subject and subordinate to the Liens created pursuant to the
applicable Loan Documents in and with respect to the Collateral and each
Lender’s and the Security Agent’s rights and remedies under this Agreement and
the other Loan Documents.

“Subsidiary” shall mean, with respect to any person (the “parent”), any
corporation, partnership, joint venture, limited liability company, trust,
association or other entity of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held by the parent or one
or more subsidiaries of the parent or by the parent and one or more subsidiaries
of the parent, together with any other corporation, partnership, joint venture,
limited liability company, trust, association or other entity, the accounts of
which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date. Unless otherwise specified, “Subsidiary”
means a Subsidiary of the Borrower.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
and similar deductions, charges or withholdings in the nature of a tax imposed
by any Governmental Authority, including any interest, additions to Tax or
penalties applicable thereto.

“Temporary Engine” shall have the meaning set forth in Section 2(c) in the
Maintenance, Operations and Assignment Supplemental Agreement.

“Term Loan Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make such Lender’s Pro Rata Share of the Term Loan, expressed
as an amount representing the maximum principal amount of such Lender’s Pro Rata
Share of the Term Loan to be made by such Lender on the Funding Date. The amount
of each Lender’s Term Loan Commitment is set forth on Schedule II.

“Term Loan” shall have the meaning given to such term in Section 2.1(a).

“Term Note” shall mean a promissory note of the Borrower payable to a Lender in
the initial principal amount of such Lender’s relevant portion of the Term Loan
in substantially the form of Exhibit A.

“Transferee” shall have the meaning given to such term in Section 5.16.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect from time to time in the State of New York.

 

24



--------------------------------------------------------------------------------

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Write-down and Conversion Powers” in relation to any Bail-In Legislation
described in the EU Bail-In Legislation Schedule from time to time, the powers
described as such in relation to that Bail-In Legislation in the EU Bail-In
Legislation Schedule.

Section 1.2.    Reserved.

Section 1.3.    Accounting Terms and Determination. Unless otherwise defined or
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent with the most recent
audited consolidated financial statements of the Guarantor delivered pursuant to
Section 5.1(a); if (i) any change in accounting principles from those used in
the preparation of the financial statements of the Guarantor referred to in
Section 5.1 is hereafter occasioned by the promulgation of rules, regulations,
pronouncements and opinions by or required by the Financial Accounting Standards
Board or the American Institute of Certified Public Accountants (or successors
thereto or agencies with similar functions), and such change materially affects
the calculation of any component of any financial covenant, standard or term
found in this Agreement, or (ii) there is a material change in federal, state or
foreign tax laws which materially affects any of the Borrower and their
Subsidiaries’ ability to comply with the covenants, standards or terms found in
this Agreement, the Borrower and the Lenders agree to enter into negotiations in
order to amend such provisions (with the agreement of the Required Lenders or,
if required by Section 11.3, all of the Lenders) so as to equitably reflect such
changes with the desired result that the criteria for evaluating any of the
Borrower’s and its Subsidiaries’ financial condition shall be the same after
such changes as if such changes had not been made. Unless and until such
provisions have been so amended, the provisions of this Agreement shall govern.

Section 1.4.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof”, “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof, (iv) all references to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles,
Sections, Exhibits and Schedules to this Agreement, (v) all references to a
specific time shall be construed to refer to the time in the city of the
Administrative Agent’s principal office, unless otherwise indicated and (vi) any
definition of or reference to any statute, rule or regulation shall be construed
as referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws). A Default or an
Event of Default “exists” if it has not been remedied or waived.

 

25



--------------------------------------------------------------------------------

ARTICLE II

AMOUNT AND TERMS OF THE TERM LOAN COMMITMENT

Section 2.1.    Term Loan Commitment.

(a)    Subject to and upon the terms and conditions herein set forth, each
Lender severally agrees to fund a principal amount equal to its Term Loan
Commitment to enable a loan to be made to the Borrower in a single borrowing in
an aggregate amount not to exceed the Maximum Advance (the “Term Loan”) during
the Availability Period on the Funding Date.

(b)    The Borrowing hereunder will be a Term Loan that accrues interest in
accordance with Section 2.9 hereof. Amounts repaid or prepaid in respect of each
Lender’s Pro Rata Share of the Term Loan may not be reborrowed.

(c)    No Lender shall have any obligation to fund an amount in respect of its
Term Loan Commitment hereunder after the end of the Availability Period. Any
portion of the Lenders’ Term Loan Commitments which are not drawn by the
Borrower prior to the end of the Availability Period shall terminate and be
automatically cancelled.

Section 2.2.    Requests for Term Loan Borrowing. To request the Borrowing, the
Borrower shall give the Administrative Agent a written notice (or telephonic
notice promptly confirmed in writing) of the Borrowing substantially in the form
of Exhibit 2.2 (a “Notice of Term Loan Borrowing”), prior to 11:00 a.m. (New
York, New York time) at least three (3) Business Days (or such shorter period as
is acceptable to Administrative Agent) prior to the requested date of the
Borrowing. The Notice of Term Loan Borrowing shall be irrevocable and shall
specify: (i) the principal amount of the Borrowing of an amount in Dollars,
which shall not exceed the Maximum Advance, (ii) the date of the Borrowing
(which shall be a Business Day and at least three (3) Business Days (or such
shorter period as is acceptable to Administrative Agent) after the date of the
Notice of Term Loan Borrowing) and (iii) the account to which the proceeds of
such Borrowing should be credited, such account to be approved by the
Administrative Agent in advance of the date of the Notice of Term Loan
Borrowing.

Section 2.3.    Funding of Borrowing.

(a)    Upon receipt of the Notice of Term Loan Borrowing in accordance with
Section 2.2, the Administrative Agent shall promptly notify each Lender of the
amount of such Lender’s Pro Rata Share of the Term Loan in Dollars which the
Lender is required to make available to the Administrative Agent in accordance
with this Section. Each Lender will make available its Pro Rata Share of the
Term Loan to be made by it hereunder on the proposed date thereof by wire
transfer in immediately available funds by 1:00 p.m. (New York, New York time)
to the Administrative Agent at the Payment Account. The Administrative Agent
will make the Term Loan available to the Borrower by promptly crediting the
amounts received by the Administrative Agent, by the close of business on such
proposed date, to the account specified in the Notice of Term Loan Borrowing.

(b)    Unless the Administrative Agent shall have been notified by any Lender
prior to 5:00 p.m. (New York, New York time) one (1) Business Day prior to the
date on which such Lender is to participate in the Borrowing that such Lender
will not make available to the Administrative Agent such Lender’s share of the
Borrowing, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date, and the
Administrative Agent, in reliance on such assumption, may make available to the
Borrower on such date a corresponding amount in Dollars. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender
on

 

26



--------------------------------------------------------------------------------

the date of the Borrowing, the Administrative Agent shall be entitled to recover
such corresponding amount on demand from such Lender together with interest at a
rate determined by the Administrative Agent as being that which reflects its
costs of funds. If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor, the Administrative Agent shall
promptly notify the Borrower, and, if required by the Administrative Agent, the
Borrower shall immediately return such corresponding amount to the
Administrative Agent, together with accrued interest calculated at its costs of
funds. Any such amount returned by the Borrower shall cease to form part of the
Borrowing and shall be considered as not advanced by the relevant Lender and the
provisions of this Agreement shall apply and be interpreted accordingly. Nothing
in this subsection (b) shall be deemed to relieve any Lender from its obligation
to fund its Pro Rata Share of the Borrowing hereunder or to prejudice any rights
which the Borrower may have against any Lender as a result of any default by
such Lender hereunder.

(c)    The Borrowing shall be made by the Lenders on the basis of their
respective Pro Rata Shares. No Lender shall be responsible for any default by
any other Lender in its obligations hereunder, and each Lender shall be
obligated to make its Pro Rata Share of the Term Loan provided to be made by it
hereunder, regardless of the failure of any other Lender to make its Pro Rata
Share of the Term Loan hereunder.

(d)    If before close of business in New York two (2) Business Days prior to
the relevant Interest Period the Administrative Agent receives notification from
a Lender or Lenders (whose aggregate Pro Rata Share exceeds 45% of the Term
Loan) that the cost to such Lender of maintaining its participation in the Term
Loan from whatever source it may reasonably select would be in excess of the
LIBOR Rate or the LIBOR Rate is unavailable or cannot otherwise be determined in
accordance with its definition set forth herein, then subsection (e) following
will apply to the Term Loan for the relevant Interest Period.

(e)    If this subsection (e) applies by reason of subsection (d), then the rate
of interest on the applicable Lender’s or Lenders’ Pro Rata Share(s) of the Term
Loan for the relevant Interest Period will be the percentage rate per annum
which is the sum of:

(i) the Applicable Margin; and

(ii) the rate notified to the Administrative Agent by the applicable Lender as
soon as practicable and in any event before the date on which interest is due to
be paid in respect of that Interest Period, to be that which expresses as a
percentage rate per annum the cost to the relevant Lender of funding its
participation in the Borrowing whatever source it may reasonably select.

If this subsection (e) applies by reason of subsection (d) and all the Lenders
or the Borrower so require, the Lenders and the Borrower must enter into
negotiations (for a period of not more than 30 days) with a view to agreeing a
substitute basis for determining the rate of interest and/or funding for the
Borrowing. Any alternative basis agreed pursuant to the foregoing sentence will,
with the prior written consent of all the Lenders and the Borrower be binding on
all parties.

Section 2.4.    Interest Elections.

(a)    The Borrowing initially shall have an Interest Period as specified in
such Notice of Term Loan Borrowing, subject to the determination of the initial
Interest Period as provided in the first paragraph of the definition of
“Interest Period”. Thereafter, the Borrower may elect to convert the length of
each Interest Period as it relates to the Borrowing.

 

27



--------------------------------------------------------------------------------

(b)    To make an election in respect of an Interest Period pursuant to this
Section 2.4, the Borrower shall give the Administrative Agent written notice,
substantially in the form of Exhibit 2.4 attached hereto (a “Notice of
Continuation/Conversion”), prior to 12:00 noon (New York, New York time) three
(3) Business Days prior to the final date of the Interest Period preceding the
Interest Period to which the election relates and which is then continuing and
no earlier than 10 Business Days before such date. Each such Notice of
Continuation/Conversion shall be irrevocable and shall specify the Interest
Period applicable thereto after giving effect to such election, which shall be a
period (or periods) contemplated by the definition of “Interest Period” subject
to the restrictions set out in such definition.

(c)    If, prior to 12:00 noon (New York, New York time) on the date falling
three (3) Business Days prior to the final day of an Interest Period, the
Borrower shall have failed to deliver a Notice of Continuation/Conversion in
respect of the subsequent Interest Period, then the Borrower shall be deemed to
have elected to continue the Borrowing with the same length of Interest Period
applicable to the Interest Period continuing as of such date or such shorter
period which would result in such Interest Period ending on the next Repayment
Date or Scheduled Maturity Date, as applicable.

(d)    Upon receipt of any Notice of Continuation/Conversion, the Administrative
Agent shall promptly notify each Lender of the details thereof and of such
Lender’s portion of the Borrowing.

Section 2.5.    Amortization and Repayment of the Term Loan.

(a)    The Borrower shall repay to the Lenders outstanding principal in respect
of the Term Loan (together with accrued and unpaid interest thereon) on
31 March, 30 June, 30 September and 31 December (each a “Repayment Date”),
commencing on the last Business Day of the first full calendar quarter ending
after the calendar quarter during which Funding occurs in an amount equal to
1.75% of the amount advanced to the Borrower in accordance with Section 2.3(a),
provided that the payment on the first Repayment Date shall include an
additional amount equal to the prorated portion of the otherwise scheduled
principal payments for the period from the Funding Date through and including
March 31, 2017 (calculated assuming a 360-day year).

(b)    The outstanding principal amount of the Term Loan shall be due and
payable (together with accrued and unpaid interest thereon) on the Maturity
Date.

(c)    Each Lender is entitled to receive its Pro Rata Share of the amount
payable by the Borrower pursuant to subsections (a) and (b) of this Section 2.5.

Section 2.6.    Evidence of Indebtedness.

(a)    Each Lender shall maintain in accordance with its usual practice
appropriate records evidencing the Indebtedness of the Borrower to such Lender
resulting from the Pro Rata Share of the Term Loan made by such Lender to the
Borrower, including the amounts of principal and interest payable thereon and
paid to such Lender by the Borrower from time to time under this Agreement. The
Administrative Agent shall maintain appropriate records in which shall be
recorded (i) each Lender’s Pro Rata Share of the Term Loan, (ii) the Interest
Period applicable to the Borrowing, (iv) the date of each continuation thereof
pursuant to Section 2.4, (v) the date of each conversion of all or a portion
thereof pursuant to Section 2.4, (vi) the date and amount of any principal or
interest due and payable or to become due and payable from the Borrower to the
Lenders hereunder in respect of the Term Loan and (vii) both the date and amount
of any sum received by the Administrative Agent hereunder from the Borrower in
respect of the Term Loan and each Lender’s Pro Rata Share thereof. The entries
made in

 

28



--------------------------------------------------------------------------------

such records shall be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, that the failure or
delay of any Lender or the Administrative Agent in maintaining or making entries
into any such record or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Term Loan (both principal and unpaid
accrued interest) in accordance with the terms of this Agreement.

(b)    At the request of any Lender at any time, the Borrower agrees that it
will execute and deliver to such Lender a Term Note, payable to such Lender.

Section 2.7.    Optional Prepayments.

(a)    The Borrower shall have the right at any time and from time to time to
prepay the Borrowing, in whole or in part, by giving written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent no
later than in the case of any prepayment, 12:00 p.m. noon (New York, New York
time) not less than five (5) Business Days prior to any such prepayment. Each
such notice shall be irrevocable and shall specify the proposed date of such
prepayment and the principal amount of the Term Loan or any portion thereof to
be prepaid; provided that any such notice may state that such notice is
conditioned upon the effectiveness of other credit facilities or any incurrence
or issuance of debt or equity or the occurrence of any other transaction, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied (it being understood that the Borrower shall be
required to pay any amounts required pursuant to Section 2.14 in any such
event). Upon receipt of any such notice, the Administrative Agent shall promptly
notify each affected Lender and the Security Agent of the contents thereof and
of such Lender’s Pro Rata Share of any such prepayment. If such notice is given,
the aggregate amount specified in such notice shall be due and payable on the
date designated in such notice, together with accrued interest to such date on
the amount so prepaid in accordance with Section 2.9; provided, that if the
Borrowing (or part thereof) is prepaid on a date other than the last day of an
Interest Period, the Borrower shall also pay all amounts required pursuant to
Section 2.14. The aggregate principal amount of each partial prepayment of the
Borrowing shall be an integral multiple of $1,000,000.

(b)    Any prepayment made pursuant to subsection (a) of this Section 2.7 shall
be applied to reduce the subsequent scheduled payments of the Borrowing to be
made pursuant to Section 2.5(a) on a pro rata basis.

(c)    In connection with any such optional prepayment of the Borrowing in whole
or in part pursuant to this Section 2.7, the Borrower agrees to pay to the
Lenders (in the aggregate to be divided between them on the basis of their Pro
Rata Share) a prepayment fee in an amount equal to the following:

(i)    if the applicable prepayment for the Borrowing (or portion thereof)
occurs no later than twelve (12) months after the Funding Date, 2.0% of the
aggregate principal amount of such prepayment;

(ii)    if the applicable prepayment for the Borrowing (or portion thereof)
occurs more than twelve (12) months, but no later than 24 months, after the
Funding Date, 1.5% of the aggregate principal amount of such prepayment;

(iii)    if the applicable prepayment for the Borrowing (or portion thereof)
occurs more than 24 months, but no later than 36 months, after the Funding Date,
1.0% of the aggregate principal amount of such prepayment; and

 

29



--------------------------------------------------------------------------------

(iv)    if the applicable prepayment for the Borrowing (or portion thereof)
occurs more than 36 months, but no later than 48 months, after the Funding Date,
0.5% of the aggregate principal amount of such prepayment.

(d)    For the avoidance of doubt, no prepayment fee is payable if the
applicable prepayment for the Borrowing (or portion thereof) occurs more than 48
months after the Funding Date.

Section 2.8.    Mandatory Prepayments.

(a)    Upon the occurrence of any Event of Loss with respect to any Aircraft,
the Borrower shall make the payment as and when required by Section 3 of the
Maintenance, Operations and Assignment Supplemental Agreement. Upon
Administrative Agent’s receipt in good funds of all of the amounts required to
be paid pursuant to the preceding sentence (whether by applying Borrower’s
payment of such amounts, or any such insurance proceeds, or both) or the
completion of an Aircraft Substitution, the Security Agent shall release the
Liens created pursuant to the applicable Loan Documents relating to such
Aircraft, and, provided a Relevant Default or Event of Default has not occurred
and is continuing, the Administrative Agent shall promptly remit to the Borrower
any such insurance proceeds so received by the Administrative Agent, in excess
of such amount required to be paid.

(b)    Each prepayment made pursuant to subsection (a) of this Section 2.8 shall
be without premium, penalty, or prepayment fee and shall be applied to reduce
the subsequent scheduled payments of the Borrowing to be made pursuant to
Section 2.5(a) on a pro rata basis.

Section 2.9.    Interest on the Term Loan.

(a)    The Borrower shall pay interest on the Term Loan at the Applicable Margin
plus the LIBOR Rate (or at such other rate determined in accordance with this
Agreement) for the applicable Interest Period in effect for the Term Loan.

(b)    If the Borrower fails to pay any amount payable by it under a Loan
Document on its due date, interest shall accrue on the overdue amount from the
due date up to the date of actual payment (both before and after judgment) at a
rate (“Default Interest”) which, subject to subsection (c) below, is 2 percent
per annum higher than the rate which would have been payable if the overdue
amount had, during the period of non-payment, constituted the Borrowing for
successive Interest Periods, each of a duration selected by the Administrative
Agent (acting reasonably). Any interest accruing under this Section 2.9(b) shall
be immediately payable by the Borrower on demand by the Administrative Agent.

(c)    If any overdue amount consists of all or part of the Term Loan which
became due on a day which was not the last day of an Interest Period relating to
that Loan:

(i)    the first Interest Period for that overdue amount shall have a duration
equal to the unexpired portion of the current Interest Period relating to that
Loan; and

(ii)    the rate of interest applying to the overdue amount during that first
Interest Period shall be 2 percent per annum higher than the rate which would
have applied if the overdue amount had not become due.

(d)    Interest on the principal amount of the Term Loan shall accrue from and
including the date the Term Loan is made to but excluding the date of any
repayment thereof. Interest on the outstanding Term Loan shall be payable on the
last day of each Interest Period applicable thereto. All Default Interest shall
be payable on demand.

 

30



--------------------------------------------------------------------------------

Section 2.10.    Fees. The Borrower shall pay to the Administrative Agent for
its own account or for the account of the Lenders, as applicable, fees in the
amounts and at the times previously agreed upon in the Fee Letter.

Section 2.11.    Computation of Interest and Fees. All computations of interest
on the Term Loan and amounts determined by reference to a rate determined by the
Administrative Agent shall be calculated on the basis of a 360-day year and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day) during the period for which such interest or fees
are payable. Each determination by the Administrative Agent of an interest
amount or fee hereunder shall be made in good faith and, except for manifest
error, shall be final, conclusive and binding for all purposes.

Section 2.12.    Illegality.

If it becomes unlawful in any applicable jurisdiction for any Lender to perform
any of its obligations as contemplated by this Agreement or to fund, issue or
maintain its respective share of the Term Loan:

(i) such Lender shall promptly notify the Borrower upon becoming aware of that
event; and

(ii) upon the Lender so notifying the Borrower, (A) Lender’s Pro Rata Share of
the Term Loan will be immediately cancelled; and (B) the Borrower shall repay
such Lender’s Pro Rata Share of the outstanding Term Loan on the last day of the
Interest Period for the Term Loan occurring after such Lender has notified the
Borrower or, if earlier, the date specified by such Lender in the notice
delivered to the Borrower (being no earlier than the last day of any applicable
grace period permitted by law).

Section 2.13.    Increased Costs.

(a)    If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender; or

(ii)    impose on any Lender or the libor interbank market any other condition
affecting this Agreement or the Term Loan;

and the result of either of the foregoing is to increase materially the cost to
any Lender of making, converting into, continuing or maintaining the Term Loan
or to reduce the amount received or receivable by such Lender hereunder (whether
of principal, interest or any other amount), then the Borrower shall promptly
pay, upon written notice from and demand (specifying the basis therefor and the
computation with respect thereto) by such Lender on the Borrower (with a copy of
such notice and demand to the Administrative Agent), to the Administrative Agent
for the account of such Lender within ten (10) Business Days after the date of
such notice and demand, additional amount or amounts sufficient to compensate
such Lender for such additional costs incurred or reduction suffered as stated
in the applicable demand.

(b)    If any Lender shall have reasonably determined that on or after the date
of this Agreement any Change in Law regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s capital (or on
the capital of such Lender’s parent corporation) as a

 

31



--------------------------------------------------------------------------------

consequence of its obligations hereunder to a level below that which such Lender
or such Lender’s parent corporation could have achieved but for such Change in
Law (taking into consideration such Lender’s policies or the policies of such
Lender’s parent corporation with respect to capital adequacy) then, from time to
time, within ten (10) Business Days after receipt by the Borrower of written
notice from and demand by such Lender (with a copy thereof to the Administrative
Agent), the Borrower shall pay to such Lender such additional amounts as will
compensate such Lender or such Lender’s parent corporation for any such
reduction suffered.

(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or such Lender’s parent corporation, as the case may
be, specified in subsection (a) or (b) of this Section 2.13 shall be delivered
to the Borrower (with a copy to the Administrative Agent) and shall be
conclusive absent manifest error.

(d)    If any Lender makes such a claim for compensation under this
Section 2.13, it shall provide to the Borrower a certificate executed by an
officer of such Person setting forth the amount of such loss, cost or expense in
reasonable detail (including an explanation of the basis for and the computation
of such loss, cost or expense) no later than one hundred and twenty (120) days
after the event giving rise to the claim for compensation. In any event, the
Borrower shall not have any obligation to pay any amount with respect to claims
accruing prior to the 120th day preceding such written demand except if the
Change in Law giving rise to such incremental costs or reductions is retroactive
then the 120-day period shall be extended to include the period of retroactive
effect thereof.

(e)    In respect of this Section 2.13, the payment of any materially increased
costs attributable to the implementation of, or compliance with, Basel III or
CRD IV and the Borrower’s obligation to pay such costs to a Lender shall be
subject to that Lender confirming to the Borrower (if requested to do so by the
Borrower) at the relevant time that any such costs are due and the payment of
such costs is consistent with the general approach that the Lender is taking
with respect to other similarly rated borrowers and transactions with similar
features and similar security.

Section 2.14.    Funding Indemnity and Other Losses. In the event of (a) the
payment of any principal of the Term Loan other than on a Repayment Date or
Scheduled Maturity Date (including as a result of an Event of Default or an
Event of Loss), or (b) the failure by the Borrower to borrow, prepay or continue
the Term Loan on the date specified in any applicable notice (regardless of
whether such notice is withdrawn or revoked), then, in any such event, the
Borrower shall indemnify the Administrative Agent and each Lender, within ten
(10) Business Days after written demand from the Administrative Agent or such
Lender, for any loss, cost or expense attributable to such event; provided,
however that the Borrower shall not be obligated to indemnify any Lender or the
Administrative Agent to the extent that a failure to borrow is caused by the
default or negligence of such Lender or the Administrative Agent. In the event
of (a) above in relation to a Lender, such loss, cost or expense shall be deemed
to include an amount determined by such Lender to be the excess, if any, of
(A) the amount of interest that would have accrued on the principal amount of
the Term Loan if such event had not occurred at the LIBOR Rate applicable to the
Term Loan for the period from the date of such event to the last day of the then
current Interest Period therefor (or in the case of a failure to borrow or
continue, for the period that would have been the Interest Period for the Term
Loan) over (B) the amount of interest which that Lender would be able to obtain
by placing an amount equal to the relevant principal amount on deposit with a
lending bank in the London Interbank market for the same period. If any Lender
or the Administrative Agent makes such a claim for indemnification under this
Section 2.14, it shall provide to the Borrower a certificate executed by an
officer of such Person setting forth the amount of such loss, cost or expense in
reasonable detail (including an explanation of the basis for and the computation
of such loss, cost or expense) no later than one hundred twenty (120) days after
the event giving rise to the claim for indemnification. In any event, the
Borrower shall not have any obligation to pay any amount with respect to claims
accruing prior to the 120th day preceding such written demand.

 

32



--------------------------------------------------------------------------------

Section 2.15.    Taxes.

(a)    Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any Taxes
unless required by law. If the Borrower shall be required by law to deduct any
Taxes from such payments, then (i) in the case of Indemnified Taxes, the sum
payable shall be increased as necessary so that after making all required
deductions for Indemnified Taxes (including deductions applicable to additional
sums payable under this Section 2.15) the Administrative Agent, the Security
Agent or any Lender, as the case may be, shall receive an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
shall make all such deductions of Taxes and (iii) the Borrower shall pay the
full amount of Taxes deducted to the relevant Governmental Authority in
accordance with applicable law.

(b)    In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law and shall indemnify
each Finance Party against any cost, loss or liability that Finance Party incurs
in relation to Other Taxes payable in respect of the Loan Documents.

(c)    The Borrower shall indemnify the Administrative Agent, the Security Agent
and each Lender, within ten (10) Business Days after written demand therefor,
for the full amount of any Indemnified Taxes imposed or asserted by a
Governmental Authority and paid by the Administrative Agent, the Security Agent
or such Lender, as the case may be, on or with respect to any payment by or on
account of any obligation of the Borrower hereunder (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this
Section 2.15) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto. A certificate as to the amount of such
payment or liability (together with a brief description of the basis therefor)
delivered to the Borrower by a Lender, or by the Administrative Agent or the
Security Agent on its own behalf or on behalf of a Lender, shall be conclusive
absent manifest error.

(d)    As soon as practicable after any payment of Indemnified Taxes by the
Borrower to a Governmental Authority under Section 2.15(a) or (b), the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e)    Any Lender that is entitled to an exemption from or reduction of any Tax
with respect to payments under this Agreement shall deliver to the Borrower
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law or reasonably requested by the Borrower, such properly completed
and executed documentation prescribed by applicable law or reasonably requested
by the Borrower as will permit such payments to be made without such Tax or at a
reduced rate. Without limiting the generality of the foregoing, each Foreign
Lender agrees that it will deliver, to the extent that it is legally entitled to
do so, to the Administrative Agent and the Borrower (or in the case of a
Participant, to the Lender from which the related participation shall have been
purchased), as appropriate, two (2) duly completed copies of (i) IRS Form
W-8ECI, or any successor form thereto, certifying that the payments received
from the Borrower hereunder are effectively connected with such Foreign Lender’s
conduct of a trade or business in the United States; or (ii) IRS Form W-8BEN or
W-8BEN-E, or any successor form thereto, certifying that such Foreign Lender is
entitled to benefits under an income tax treaty to which the United States is a
party which reduces the rate of withholding tax on payments of interest; or
(iii) IRS Form W-8BEN or W-8BEN-E, or any successor form prescribed by the

 

33



--------------------------------------------------------------------------------

IRS, together with a certificate stating that (1) the Foreign Lender is not a
bank for purposes of Code section 881(c)(3)(A), or the obligation of the
Borrower hereunder is not, with respect to such Foreign Lender, a loan agreement
entered into in the ordinary course of its trade or business, within the meaning
of Code section 881(c)(3)(A); (2) the Foreign Lender is not a 10% shareholder of
the Borrower within the meaning of Code section 871(h)(3) or 881(c)(3)(B); and
(3) the Foreign Lender is not a controlled foreign corporation that is related
to the Borrower within the meaning of Code section 881(c)(3)(C); or (iv) such
other IRS forms as are applicable to the Foreign Lender, including IRS Forms
W-8IMY, W-8EXP, W-8ECI or W-8BEN-E. Each such Foreign Lender shall deliver to
the Borrower and the Administrative Agent such forms on or before the date that
it becomes a party to this Agreement (or in the case of a Participant, on or
before the date such Participant purchases the related participation). In
addition, each such Foreign Lender shall deliver such forms promptly upon the
obsolescence, inaccuracy or invalidity of any form previously delivered by such
Foreign Lender. Each such Foreign Lender shall promptly notify the Borrower and
the Administrative Agent at any time that it determines that it is no longer in
a position to provide any previously delivered certificate to the Borrower.

(f)    If a payment made to a Lender (including solely for purposes of
Section 2.15(e), Section 2.15(g) and this Section 2.15(f), the Administrative
Agent) under any Loan Document would be subject to United States federal
withholding tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with such Lender’s obligations under FATCA and to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of the preceding sentence, “FATCA” shall include any amendments made to
FATCA after the Closing Date.

(g)    Any Lender that is a United States person under Section 7701(a)(30) of
the Code shall deliver to the Borrower and the Administrative Agent on or prior
to the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), properly completed and executed copies of IRS Form W-9
certifying that the Lender is exempt from U.S. federal backup withholding tax.

(h)    Each Lender agrees that if any form or certification it previously
delivered pursuant to Section 2.15(e), (f) or (g) becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and the Administrative Agent in writing of its legal inability to
do so.

(i)    If any indemnified party becomes aware that it has received and, in its
determination, utilized a refund (or elected a credit in lieu of such refund) of
any Indemnified Tax or Other Tax with respect to which the Borrower has paid any
amount pursuant to this Section 2.15, such Lender, the Security Agent or the
Administrative Agent shall pay the amount of such refund (or credit) (including
any interest received from the Governmental Authority with respect thereto) net
of all reasonable out-of-pocket expenses incurred by the indemnified party to
the Borrower within fifteen (15) days after utilization thereof provided that
the Borrower agrees to repay the amount paid to it (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) to the
indemnified party in the event that the indemnified party is required to repay
such refund (or credit) to the relevant Governmental Authority. Each indemnified
party shall provide, at the sole cost and expense of the Borrower, such
assistance as the Borrower may reasonably request in order to obtain such refund
(or

 

34



--------------------------------------------------------------------------------

credit); provided, however, that no indemnified party shall be required to
disclose any information to the Borrower with respect to the tax position of the
indemnified party or take any other action that may adversely affect the
indemnified party as determined in the indemnified party’s judgment.
Notwithstanding anything to the contrary in this subsection (i), in no event
will the indemnified party be required to pay any amount to an indemnifying
party pursuant to this subsection (i) the payment of which would place the
indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund (or credit) had not been deducted, withheld or
otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. If any indemnified party is entitled to
a refund (or credit) for Taxes as to which it has been indemnified pursuant to
this Section 2.15, then such party shall use reasonable efforts to secure that
refund (or credit). This subsection (i) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(j)    For purposes of this Section 2.15, the term “applicable law” includes
FATCA.

Section 2.16.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or of amounts payable under Sections 2.13,
2.14 and 2.15, or otherwise) to the Payment Account prior to 1:00 p.m. (New
York, New York time) on the date when due, in immediately available funds, free
and clear of any defenses, rights of setoff or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at the Payment Account, except that
payments pursuant to Sections 2.13, 2.14, 2.15 and 11.4 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be made payable for the period
of such extension.

(b)    All payments of Obligations shall be made in Dollars.

(c)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(d)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on the
Term Loan or fees that would result in such Lender receiving payment of a
greater proportion of the aggregate amount of its Pro Rata Share in the Term
Loan and accrued interest thereon or fees than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Term Loan of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Pro Rata Shares in the Term Loan; provided,
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without

 

35



--------------------------------------------------------------------------------

interest, and (ii) the provisions of this subsection (d) shall not be construed
to apply to any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in the Term Loan
to any assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this subsection (d) shall
apply). The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(e)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount or amounts due. In such event,
if the Borrower has not in fact made such payment, then each of the Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at a rate determined by the
Administrative Agent which reflects its costs of funds.

(f)    If any Lender shall fail to make any payment required to be made by it
pursuant to 2.16(d) or 11.4(c), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

Section 2.17.    Mitigation of Obligations. If (i) any Lender’s Pro Rata Share
of the Term Loan is required to be cancelled and repaid under Section 2.12,
(ii) any Lender requests compensation under Section 2.13, or (iii) if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15,
then such Lender shall, on the written request of the Borrower, take all
reasonable steps to mitigate such circumstances, including, without limitation,
using reasonable efforts to designate a different lending office for funding or
booking its Pro Rata Share of the Term Loan hereunder or to assign its rights
and obligations hereunder to another of its offices, branches or affiliates, if,
in the sole judgment of such Lender, such steps (y) would eliminate the need to
cancel such Lender’s Pro Rata Share of the Term Loan and repay the same under
Section 2.12 or, as applicable, would reduce amounts payable under Section 2.13
or Section 2.15, as the case may be, in the future and (z) would not subject
such Lender to any unreimbursed cost or expense and would not otherwise be
materially disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
steps.

Section 2.18.    Replacement of Lenders. If (i) the Borrower is required to pay
any additional amount to any Lender under Section 2.14 or make any other
payments to a Lender pursuant to Section 2.13 or 2.15 or (ii) any Lender shall
decline to consent to a modification or waiver of the terms of this Agreement or
any other Loan Documents requested by the Borrower where such Lender’s consent
is required in order for such modification or waiver to become effective and all
other requisite Lenders have consented, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 11.5), all
of its interests, rights and obligations hereunder and the other Loan Documents
to any permitted assignee identified by the Borrower that shall agree to assume
such obligations (which assignee may be another Lender, if a Lender

 

36



--------------------------------------------------------------------------------

accepts such assignment); provided that (a) such Lender shall have received
payment of an amount equal to the outstanding principal of its Pro Rata Share of
the Term Loan, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents, (b) in the case of
any such assignment resulting from payments required to be made pursuant to
Section 2.16(a) or indemnified by the Guarantor pursuant to Section 2.16(d),
such assignment will result in a reduction in such payments thereafter and
(c) such assignment does not conflict with applicable law. A Lender shall not be
required to make any such assignment if, prior thereto, as a result of a waiver
by such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment cease to apply.

ARTICLE III

CONDITIONS PRECEDENT TO EFFECTIVENESS AND FUNDING OF THE TERM LOAN

Section 3.1.    Conditions To Effectiveness. This Agreement shall not become
effective until the date on which the Administrative Agent (or its counsel)
shall have received the following (unless waived in accordance with
Section 11.3):

(a)    The Administrative Agent (or its counsel) shall have received the
following:

(i)    a counterpart of each of this Agreement, the Maintenance, Operations and
Assignment Supplemental Agreement and the Insurance Supplemental Agreement
signed by or on behalf of each party hereto or thereto;

(ii)    a counterpart of the Fee Letter signed by or on behalf of each party
thereto;

(iii)    receipt and review, reasonably satisfactory to the Lenders of (A) the
annual audited consolidated financial statements of the Guarantor for the Fiscal
Year ended March 31, 2016, including the balance sheet, income statement and
cash flow statement, audited by independent public accountants of recognized
national standing and prepared in conformity with GAAP, and (B) the consolidated
financial statements of the Guarantor for the Fiscal Quarter ended September 30,
2016;

(iv)    a certificate of the Secretary or Assistant Secretary of the Borrower
attaching and certifying copies of its limited liability company agreement and
of the resolutions of its managers authorizing the execution and delivery of the
Loan Documents to which it is a party and performance of its obligations
thereunder and certifying the name, title and true signature of each manager of
the Borrower executing the Loan Documents to which it is a party;

(v)    to the extent not delivered under subsection (iv) above, a certified copy
of the certificate of formation, together with certificates of good standing or
existence, as may be available from the Secretary of State of the jurisdiction
of organization of the Borrower; and

(vi)    confirmation that the Loan Parties have satisfied all “know your
customer” requirements as specified by the Finance Parties.

(b)    The Borrower shall have entered into lease agreements with Wells Fargo
Bank Northwest, N.A., as owner trustee for Macquarie Aerospace Inc. in respect
of five helicopters previously agreed between the Guarantor and an affiliate of
the Administrative Agent, on terms separately agreed between such parties
(collectively, the “Macquarie Leases”), but, for the avoidance of doubt, the
Borrower shall not be required to have delivered a certificate of acceptance in
respect of any such helicopter.

 

37



--------------------------------------------------------------------------------

Section 3.2.    Conditions To Funding. The obligations of each Lender to fund
its Term Loan Commitment shall be conditioned on the following (unless waived in
accordance with Section 11.3):

(a)    (i) All conditions to effectiveness set forth in Section 3.1 shall have
been complied with.

(ii) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Funding Date, including reimbursement or payment
of all reasonable out-of-pocket expenses (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent) required to be reimbursed
or paid by the Borrower hereunder, under any other Loan Document, and under the
Fee Letter, for which invoices (including estimated expenses) have been
presented to the Borrower no later than two (2) days before the Funding Date.

(iii) The Lenders shall have approved to their satisfaction the form of each of
the Intercompany Lease and the Intercompany Sublease.

(b)    The Administrative Agent (or its counsel) shall have received the
following as of the Funding Date:

(i)    the Parent Guaranty duly executed by the Guarantor;

(ii)    a certificate of the Secretary or Assistant Secretary of the Guarantor
attaching and certifying copies of its articles of incorporation and its bylaws
and of the resolutions of its board of directors, and authorizations,
authorizing the execution and delivery of the Parent Guaranty and the
performance of its obligations thereunder and certifying the name, title and
true signature of each officer of the Guarantor executing the Parent Guaranty to
which it is a party; and

(iii)    to the extent not delivered under subsection (b)(ii) above, certified
copies of the articles or certificate of incorporation, of the Guarantor,
together with certificates of good standing or existence, as may be available
from the Secretary of State of the jurisdiction of organization of the
Guarantor.

(iv)    so long as Guarantor is required to file periodic reports under Section
13(a) or Section 15(d) of the Securities Exchange Act of 1934, as amended,
notice to the Administrative Agent by Borrower as to the public availability of
an unaudited consolidated balance sheet of Guarantor and its Subsidiaries as of
the end of the most recently ended Fiscal Quarter and the related unaudited
consolidated statements of income and cash flows of Guarantor and its
Subsidiaries for such Fiscal Quarter and the then elapsed portion of such Fiscal
Year, setting forth in each case in comparative form the figures for the
corresponding quarter and the corresponding portion of Guarantor’s previous
Fiscal Year; provided however that if Guarantor is a public company, Borrower
shall only be obliged to provide such financial information as Guarantor is
legally obligated publicly to file.

 

38



--------------------------------------------------------------------------------

(v)    if requested by a Lender, a duly executed Term Note from the Borrower for
such Lender with respect to the Pro Rata Share of the Term Loan being funded by
such Lender;

(vi)    copies of UCC, tax, and judgment search reports in all necessary or
appropriate jurisdictions and under all legal and trade names of the Loan
Parties requested by the Lenders, and such other searches relating to the Loan
Parties and the Collateral reasonably requested by the Administrative Agent, in
each case indicating that there are no prior Liens on any of the Collateral
other than Permitted Liens; and priority search certificates from the
International Registry relating to the Aircraft and Engines showing no
undischarged International Interests;

(vii)    a favorable written opinion of Baker Botts L.L.P. in respect of the
laws of the State of New York and of local counsel to the Loan Parties in each
Loan Party’s jurisdiction of organization and/or relevant Aircraft Title
Counsel, addressed to each Finance Party, and covering such matters relating to
the Loan Parties, the Loan Documents and the transactions contemplated therein
as the Administrative Agent shall reasonably request, including, without
limitation, a no conflicts opinion with respect to other material agreements;

(viii)    [Reserved.]

(ix)    certified copies of all consents, approvals, authorizations,
registrations and filings and orders required to be made or obtained under any
Requirement of Law, or by any Contractual Obligation of each Loan Party, in
connection with the execution, delivery, performance, validity and
enforceability of the Loan Documents or any of the transactions contemplated
thereby, and such consents, approvals, authorizations, registrations, filings
and orders shall be in full force and effect and all applicable waiting periods
shall have expired, and no investigation or inquiry by any Governmental
Authority regarding the Term Loan or any transaction being financed with the
proceeds thereof shall be ongoing;

(x)    an IDERA (to the extent registration on the International Registry is
operative) and a deregistration power of attorney in any jurisdiction which is
not a Contracting State (as defined in the Cape Town Convention) with respect to
each Aircraft, in each case executed by the Borrower and any relevant lessee or
sublessee of an Aircraft;

(xi)    copies of bills of sale in the chain of title from manufacturer to the
Borrower with respect to the Aircraft, together with evidence of title to any
engines installed on any Aircraft reasonably satisfactory to the Administrative
Agent;

(xii)    confirmation that the Borrower and relevant Permitted Third Party User
are Transacting User Entities on the International Registry;

(xiii)    confirmation there shall have been registered with the International
Registry in the order and with the priority acceptable to the Administrative
Agent registrations evidencing (A) the international interest (as defined in the
Cape Town Convention) with respect to the relevant Aircraft and each associated
Engine under the mortgage on such Aircraft, with the Security Agent, as
creditor, and the relevant Borrower or Permitted Third Party User, as debtor,
(B) if such Aircraft is registered in a Contracting State (as defined in the
Cape Town Convention) or the relevant Permitted Third Party User, “at the time
of the conclusion” (as such phrase is used in the Cape Town Convention) of the
relevant lease, is “situated” (as such term is used in the Cape Town Convention)
in a Contracting State, the international interest with respect to such

 

39



--------------------------------------------------------------------------------

Aircraft and such Engines under such lease, with the Borrower, as creditor, and
such Permitted Third Party User, as debtor, and (C) if applicable, the
assignment of international interest with respect to such Aircraft and such
Engines under the relevant lease (in respect of the international interests (as
defined in the Cape Town Convention) under such lease), with the Security Agent,
as assignee, and the Borrower, as assignor. The Security Agent shall have been
given the “Right to Discharge” for all such registrations;

(xiv)    a copy of the certificate of airworthiness for each Aircraft issued by
the State of Registration of the relevant Aircraft;

(xv)    a copy of the Air Operator’s Certificate for the relevant Permitted
Third Party User issued by the State of Registration of the Aircraft;

(xvi)    a copy of the certificate of registration issued for each Aircraft by
the State of Registration of the relevant Aircraft;

(xvii)    the Mortgages with respect to the Aircraft duly executed by the
Borrower, together with a financing statement to be filed with the Clerk of
Court of any parish in the State of Louisiana or any other applicable personal
property filing in the applicable jurisdiction and other applicable documents
under the laws of the jurisdictions with respect to the perfection of the Liens
granted under the Mortgages, as required in order to perfect such Liens if not
previously recorded (in the case of registration with the applicable Aviation
Authority, consisting of evidence that application for such registration has
been duly submitted);

(xviii)    the Lease Assignments with respect to each Intercompany Lease
affecting the Aircraft duly executed by the Borrower, together with a financing
statement to be filed with the Clerk of Court of any parish in the State of
Louisiana and other applicable documents under the laws of the applicable
jurisdiction with respect to the perfection of the Liens granted under the Lease
Assignments;

(xix)    evidence that each Permitted Third Party User that is a sublessor of an
Aircraft has provided assignments or re-assignments, as applicable, of
Intercompany Subleases to the Borrower or to the applicable Permitted Third
Party User from which such sublessor leases the applicable Aircraft;

(xx)    a Subordination Agreement executed by the applicable Permitted Third
Party Users with respect to the Aircraft to serve as Collateral;

(xxi)    certificates of insurance issued by the Borrower’s broker on behalf of
insurers of the Borrower, describing in reasonable detail the hull and liability
and hull war insurance maintained by the Borrower and otherwise in compliance
with the Loan Documents, naming the Security Agent as loss payee and each
Finance Party as an additional insured;

(xxii)    a certificate dated the Funding Date and signed by a Responsible
Officer of the Borrower, certifying that (u) no Default or Event of Default
exists; (v) all representations and warranties of the Borrower set forth in the
Loan Documents are true and correct in all material respects on and as of the
Funding Date, except to the extent such representations and warranties are
limited to an earlier date, in which case they are true and correct in all
material respects as of such earlier date; (w) since the date of the financial
statements of the Guarantor described in Section 4.4, there shall have been no
change which has had or could reasonably be expected to have a Material Adverse
Effect; (x) after giving effect to the Funding of the Term

 

40



--------------------------------------------------------------------------------

Loan on such Funding Date, the Borrower and its Subsidiaries, taken as a whole,
will not be “insolvent” within the meaning of such term as defined in §101 of
Title 11 of the United States Code, as amended from time to time, or be unable
to pay their debts generally as such debts become due, or have an unreasonably
small capital to engage in any business or transaction, whether current or
contemplated; and (y) no action, suit, investigation or proceeding shall be
pending or threatened in any court or before any arbitrator or Governmental
Authority that could reasonably be expected to have a Material Adverse Effect;
and

(xxiii)    a duly executed Notice of Term Loan Borrowing from the Borrower
delivered in accordance with Section 2.2.

(c)    On the Funding Date, the Borrower shall take delivery of the relevant
aircraft under the four of the five Macquarie Leases, as separately agreed
between the Borrower and Macquarie Aerospace Inc.

(d)    The Administrative Agent confirming in writing to the Borrower that it
has completed technical inspections of a subset of the Initial Aircraft
comprising one of each model type operating in each of the relevant
jurisdictions, in each case as selected by the Administrative Agent, and is
satisfied, in its reasonable discretion, , that the condition of the Aircraft is
consistent with the assumptions used in appraisals obtained by the
Administrative Agent in respect of the relevant Initial Aircraft inspected with
respect to the following: (i) the Aircraft is complete and intact, airworthy and
has not suffered material damage, (ii) technical and operating records have no
material deficiencies, and (iii) the Aircraft is in compliance with regulatory
requirements.

(e)    No Change in Law shall have occurred that would make it a violation of
law or governmental regulations for any Lender to make the Term Loan.

(f)    The Borrower shall have delivered to Administrative Agent a Notice of
Term Loan Borrowing in accordance with Section 2.2 hereof.

Section 3.3.    Delivery of Documents. All of the Loan Documents, certificates,
legal opinions and other documents referred to in this Article III, unless
otherwise specified, shall be delivered to the Administrative Agent (or its
counsel) for the account of each of the Lenders and, except for the Term Notes
which shall be delivered to the applicable Lender, in sufficient counterparts or
copies for each of the Lenders and shall be in form and substance reasonably
satisfactory in all respects to the Administrative Agent.

Section 3.4.    Post Closing.

(c)    As soon as reasonably practicable after Funding, the Administrative Agent
shall have received from Aircraft Title Counsel evidence that appropriate
registrations of International Interests have been made on the International
Registry in favor of the Security Agent. Within five (5) Business Days (or such
longer period as is acceptable to the Administrative Agent), the Administrative
Agent shall have received a favorable opinion from Aircraft Title Counsel who
made the International Registry registrations, in each case, relating to the
ownership and lien status of each Aircraft after the filing of the Mortgages or
other applicable registration of the security interest in favor of the Security
Agent.

Section 3.5.    Satisfaction of Conditions. The Borrower shall make commercially
reasonable efforts to satisfy the conditions set forth in Sections 3.1 and 3.2,
including facilitating the provision of due diligence information requested by
the Administrative Agent and the inspections of a number of the Initial Aircraft
as contemplated by Section 3.2(d), and the Administrative Agent and the Security
Agent

 

41



--------------------------------------------------------------------------------

agree to act in a commercially reasonable manner with respect to all requests,
inspections and approvals required by such parties in connection with the
Borrower’s satisfaction of the conditions set forth in Sections 3.1 and 3.2. In
the event that, on or before the end of the Availability Period (i) the parties
are unable to agree on the form of Loan Documents (other than this Agreement) to
be executed as of the Funding Date, or (ii) the Borrower does not fulfill the
conditions for Funding set forth herein, this Agreement shall terminate without
further force and effect, but without prejudice to any obligations of the
Borrower in respect of payments for fees and expenses under this Agreement and
the Fee Letter, and, in the event the Notice of Term Loan Borrowing has been
issued in accordance with Section 2.2 hereof, any amounts due and payable
pursuant to Section 2.14 hereof, in each case, to the extent applicable and
incurred prior to the date of such termination.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent, the Security
Agent and each Lender, on the date of this Agreement (except as to Section 4.9
and Section 4.13, which shall only be made on the Funding Date) and on the
Funding Date, as follows:

Section 4.1.    Existence; Power. The Borrower (i) is duly organized or
incorporated, validly existing and in good standing as a limited liability
company under the laws of the jurisdiction of its organization, (ii) has all
requisite power and authority to carry on its business as now conducted, and
(iii) is duly qualified to do business, and is in good standing, in each
jurisdiction where such qualification is required, in the case of (ii) and
(iii), except where a failure to be so qualified could not reasonably be
expected to result in a Material Adverse Effect.

Section 4.2.    Organizational Power; Authorization. The execution, delivery and
performance by the Borrower of the Loan Documents to which it is a party are
within the Borrower’s constitutional or organizational powers and have been duly
authorized by all necessary board, organizational, and if required, shareholder,
partner or member, action, as the case may be. This Agreement has been duly
executed and delivered by the Borrower, and constitutes, and each other Loan
Document to which it is a party, when executed and delivered by the Borrower,
will constitute, valid and binding obligations of the Borrower, enforceable
against it in accordance with their respective terms, except as may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, or similar
laws affecting the enforcement of creditors’ rights generally and by general
principles of equity.

Section 4.3.    Governmental Approvals; No Conflicts. The execution, delivery
and performance by the Borrower of this Agreement and the other Loan Documents
(a) do not require any consent or approval of, registration or filing with, or
any action by, any Governmental Authority, except those as have been obtained or
made and are in full force and effect, (b) will not violate any Requirements of
Law applicable to the Borrower or any judgment, order or ruling of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, material agreement or other material instrument binding on the
Borrower or any of its respective assets or give rise to a right thereunder to
require any payment to be made by the Borrower and (d) will not result in the
creation or imposition of any Lien on any asset of the Borrower prohibited under
the Loan Documents.

Section 4.4.    Financial Statements. The audited consolidated balance sheet of
the Guarantor and its Subsidiaries as of March 31, 2016 and the related
consolidated statements of income, shareholders’ equity and cash flows for the
Fiscal Year then ended fairly present in all material respects the consolidated
financial condition of the Guarantor and its Subsidiaries as of such date and
the

 

42



--------------------------------------------------------------------------------

consolidated results of operations for such period in conformity with GAAP
consistently applied. Since September 30, 2016 there has been no event with
respect to the Guarantor and its Subsidiaries which has had or could reasonably
be expected to have a Material Adverse Effect.

Section 4.5.    Litigation. There are no proceedings pending or, to the
knowledge of the Borrower, threatened against the Borrower or affecting the
Aircraft or any other Collateral, or affecting the Borrower’s ability to comply
with its obligations under the Loan Documents, in each case which, if decided
adversely, could reasonably be expected to have a Material Adverse Effect.

Section 4.6.    Compliance with Laws and Agreements. The Borrower is in
compliance with (a) all Requirements of Law and all judgments, decrees and
orders of any Governmental Authority and (b) all material indentures, material
agreements or other material instruments binding upon it or its properties,
except in each case where non-compliance could not reasonably be expected to
result in a Material Adverse Effect.

Section 4.7.    Investment Company Act, Etc. Neither Borrower nor any Subsidiary
thereof is (a) an “investment company” or is “controlled” by an “investment
company”, as such terms are defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended, (b) otherwise subject to any other
regulatory requirement limiting its ability to incur or guarantee Indebtedness
or grant security interests in its property to secure such Indebtedness or
requiring any approval or consent from or registration or filing with, any
Governmental Authority in connection therewith.

Section 4.8.    Margin Regulations. None of the proceeds of the Term Loan will
be used, directly or indirectly, for “purchasing” or “carrying” any “margin
stock” with the respective meanings of each of such terms under Regulation U of
the Board of Governors of the Federal Reserve System as now and from time to
time hereafter in effect (“Regulation U”) or for any purpose that violates the
provisions of Regulation U. Borrower is not engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying “margin stock.”

Section 4.9.    Ownership of Collateral.

(a)    The Borrower has, and shall continue to have, good and marketable title
to its Collateral, in each case free and clear of Liens, except for Permitted
Liens.

(b)    The Lender’s Lien in the Collateral is and shall remain validly created
and perfected (subject to completion of the registration with the applicable
Aviation Authority and the filing of the financing statement with the Clerk of
Court of any parish in the State of Louisiana or other applicable personal
property filing in the applicable jurisdiction), and has and shall continue to
have first priority over any other Liens pursuant to all applicable law, free
and clear of all other Liens, except Permitted Liens.

(c)    All filings, recordings, registrations or other actions necessary or
desirable in order to vest such title in the Borrower, and establish, perfect
and give first priority, subject to Permitted Liens, to the Lender’s Lien and
other rights and interests in, against or with respect to the Collateral owned
by the Borrower, have been duly effected (subject to completion of the
registration with the applicable Aviation Authority and the filing of the
financing statement with the Clerk of Court of any parish in the State of
Louisiana or other applicable personal property filing in the applicable
jurisdiction) and all Impositions in connection therewith have been duly paid as
and when payable.

(d)    The Aircraft are insured in accordance with Section 5.8.

 

43



--------------------------------------------------------------------------------

(e)    (A) Each of the Borrower and any Permitted Third Party User is a
“transacting user entity” (as such term is defined in the Regulations of the
International Registry); is “situated”, for the purposes of the Cape Town
Convention, either in the United States, the Cayman Islands or the jurisdiction
where such Permitted Third Party User is incorporated or has its principal place
of business; and has the power to “dispose” (as such term is used in the Cape
Town Convention) of the relevant Aircraft and its related Engines; (B) each
Airframe constitutes an Aircraft Object (as defined in the Cape Town Convention)
and each Engine constitutes, or, when removed from the associated Airframe,
would constitute, an Aircraft Object (as defined in the Cape Town Convention)
and Borrower hereby agrees that any Mortgage upon its execution will constitute
a separate International Interest with respect to each Airframe and/or each
Engine. For the purposes of the Cape Town Convention and any other Applicable
Law: the Mortgage and any Lease Assignment is effective to constitute
International Interests in the Airframe and any Engine and security assignments
of the related associated rights and transfer of the related International
Interests, as contemplated therein, and each such Registerable Interest will be
effective against third parties upon registration at the International Registry,
without any further filings or registrations (except as contemplated in the
Lease Documents).

Section 4.10.    Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments, and corporate restrictions to which the Borrower or any
Subsidiary thereof is subject that could reasonably be expected to result in a
Material Adverse Effect. No written information furnished by or on behalf of the
Borrower to the Administrative Agent, the Security Agent or any Lender in
connection with the negotiation or syndication of this Agreement or any other
Loan Document or delivered hereunder or thereunder (as modified or supplemented
by any other information so furnished) contains any material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, taken as a whole, in light of the circumstances under which they were
made, not misleading.

Section 4.11.    OFAC. Neither Borrower nor any Permitted Third Party User nor
any Affiliate thereof nor any of their respective directors or executive
officers nor, to their knowledge, any of their respective non-executive officers
is a Sanctioned Person.

Section 4.12.    Compliance with Patriot Act and Other Laws. The Borrower and
each Affiliate thereof and each of their respective directors and officers is
and each Permitted Third Party User is in compliance, in all material respects,
with (i) the Trading with the Enemy Act, as amended, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, (ii) all applicable provisions of Title III of
the Uniting And Strengthening America By Providing Appropriate Tools Required To
Intercept And Obstruct Terrorism (USA Patriot Act of 2001), and (iii) and all
anti-money laundering and anti-corruption laws applicable to it.

Section 4.13.    Security Documents. Each of the Mortgages and Lease Assignments
then in effect is effective to create in favor of the Security Agent, for the
benefit of the Secured Parties, a legal, valid and enforceable security interest
in or lien or charge against or collateral assignment of all right, title and
interest of the Borrower in the Collateral described therein except as may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity, and, when a financing statement in appropriate
form is filed in the office of the Clerk of Court of any parish in the State of
Louisiana or other applicable personal property filing in the applicable
jurisdiction, and when International Interests are recorded on the International
Registry and all applicable filings are made with the relevant State of
Registration and any relevant registrar of companies, the security interest
created by such Mortgages and Lease Assignments shall constitute a perfected
Lien on, and security interest in, all right, title and interest of the Borrower
in such Collateral, in each case prior and superior in right to any Lien granted
in favor of any Person that is prohibited hereunder.

 

44



--------------------------------------------------------------------------------

Section 4.14.    Insolvency. After giving effect to the execution and delivery
of the Loan Documents and the making of the Term Loan under this Agreement, the
Borrower and its Subsidiaries, taken as a whole, will not be “insolvent,” within
the meaning of such term as defined in section 101 of Title 11 of the United
States Code, as amended from time to time, or be unable to pay their debts
generally as such debts become due, or have an unreasonably small capital to
engage in any business or transaction, whether current or contemplated.

Section 4.15.    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

Section 4.16.    Taxes. The Borrower confirms that the Borrowing does not relate
to any arrangements which constitute either a notifiable arrangement or a
notifiable proposal within the meaning of section 306 of the Finance Act 2004 or
a notifiable scheme within the meaning of Schedule 11A of the Value Added Tax
Act 1994.

Section 4.17.    Section 1110. The Borrower is a Certificated Air Carrier and
the Security Agent is entitled to the benefits of Section 1110 under the
Mortgage in the event of a case under Chapter 11 of the Bankruptcy Code in which
Borrower is a debtor.

ARTICLE V

COVENANTS

The Borrower covenants and agrees that on and after the Closing Date for as long
as any Obligation applicable to the Borrower remains unpaid or outstanding:

Section 5.1.    Financial Statements and Other Information. The Borrower will
deliver to the Administrative Agent and each Lender:

(a)    as soon as available and in any event within 90 days after the end of
each Fiscal Year of the Guarantor, a copy of the annual audit report for such
Fiscal Year for the Guarantor and its Subsidiaries, containing a consolidated
balance sheet of the Guarantor and its Subsidiaries as of the end of such Fiscal
Year and the related consolidated statements of income, stockholders’ equity and
cash flows (together with all footnotes thereto) of the Guarantor and its
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the figures for the previous Fiscal Year (without qualification as to scope
of audit or any going concern explanation or limitation), accompanied by a
certificate from the Guarantor’s certified public accountant stating that such
financial statements fairly present in all material respects the financial
condition and the results of operations of the Guarantor and its Subsidiaries
for such Fiscal Year on a consolidated basis in accordance with GAAP;

(b)    as soon as available and in any event within 45 days after the end of
each Fiscal Quarter of the Guarantor, an unaudited consolidated balance sheet of
the Guarantor and its Subsidiaries as of the end of such Fiscal Quarter and the
related unaudited consolidated statements of income and cash flows of the
Guarantor and its Subsidiaries for such Fiscal Quarter and the then elapsed
portion of such Fiscal Year, setting forth in each case in comparative form the
figures for the corresponding quarter and the corresponding portion of the
Guarantor’s previous Fiscal Year;

 

45



--------------------------------------------------------------------------------

(c)     as soon as available and in any event within 90 days after the end of
each Fiscal Year of the Borrower, an unaudited balance sheet of the Borrower for
such Fiscal Year and the related unaudited statements of income of the Borrower
for such Fiscal Year, setting forth in each case in comparative form the figures
for the previous Fiscal Year;

(d)    as soon as available and in any event within 45 days after the end of
each Fiscal Quarter of the Borrower, an unaudited balance sheet of the Borrower
as of the end of such Fiscal Quarter and the related unaudited consolidated
statements of income of the Borrower for such Fiscal Quarter and the then
elapsed portion of such Fiscal Year, setting forth in each case in comparative
form the figures for the corresponding quarter and the corresponding portion of
the Borrower’s previous Fiscal Year;

(e)    concurrently with the delivery of the financial statements referred to in
subsections (a) and (b) above, a certificate signed by the chief financial
officer or treasurer or controller of the Guarantor (i) certifying as to the
accuracy of such financial statements, (ii) certifying as to whether there
exists a Default or Event of Default on the date of such certificate, and if a
Default or an Event of Default exists, specifying the details thereof and the
action which the Borrower has taken or proposes to take with respect thereto,
and (iii) stating whether any change in the application of GAAP has occurred
since the date of such the Guarantor’s audited financial statements delivered in
connection with the closing of this Agreement and, if any change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate; and

(f)    promptly following any reasonable request therefor, such other
information regarding the results of operations, business affairs and financial
condition of the Borrower as the Administrative Agent or any Lender may
reasonably request and any information required by a Lender in respect of its
“know your customer” requirements.

Section 5.2.    Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a)    the occurrence of any Default or Event of Default;

(b)    the occurrence of any Event of Loss or other event or condition of which
the Borrower is aware that could reasonably be expected to become an Event of
Loss;

(c)    the commencement of any litigation or governmental proceeding of the type
described in Section 4.5; and

(d)    any dispute between the Borrower and any Governmental Authority or other
party that involves the Aircraft or any other Collateral which might materially
interfere with the normal business operations of the Borrower that, in each
case, could reasonably be expected to result in a Material Adverse Effect.

Section 5.3.    Existence; Conduct of Business. The Borrower will do, or cause
to be done, all things necessary to preserve, renew and maintain in full force
and effect its legal existence and, except where failure to do so could not
reasonably be expected to result in a Material Adverse Effect, its respective
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business and will
continue to engage in the business of providing helicopter services or such
other businesses or services (including other aircraft services) that are
reasonably related to the foregoing.

 

46



--------------------------------------------------------------------------------

Section 5.4.    Compliance with Laws, Etc. The Borrower will, and will procure
that the Permitted Third Party User will comply with all laws, rules,
regulations and requirements of any Governmental Authority applicable to its
business and properties, except where the failure to do so could not reasonably
be expected to result in a Material Adverse Effect.

Section 5.5.    Payment of Obligations. The Borrower will, and will procure that
the Permitted Third Party User will pay and discharge at or before maturity, all
of its obligations and liabilities (including without limitation all Taxes and
all other claims that could result in a statutory Lien) before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings, and the Borrower
(or the Permitted Third Party User, as applicable) has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (b) such
proceedings do not involve, in the Security Agent’s judgment, any material
danger of the sale, foreclosure, transfer, forfeiture, or lien on the collateral
or title thereto or the rights of the Security Agent and each Lender hereunder
or the Security Agent’s or Lender’s interest therein.

Section 5.6.    Books and Records. The Borrower will, and will cause each of its
Subsidiaries to, keep proper books of record and account customary in the
businesses of the Borrower and its Subsidiaries and otherwise required to be
maintained by publicly held companies, in which full, true and correct entries
shall be made of all dealings and transactions in relation to its business and
activities to the extent necessary to prepare the consolidated financial
statements of the Guarantor in conformity with GAAP.

Section 5.7.    Maintenance of Aircraft; Title; Security Interest. Provided that
no Event of Default exists and is continuing, the Borrower may enter into one or
more Permitted Third Party Agreements with a Permitted Third Party User, and
permit to exist Permitted Third Party Agreements affecting the Aircraft between
Permitted Third Party Users, as provided for in the Maintenance, Operations and
Assignment Supplemental Agreement. The Borrower will, or its Affiliate will, on
its behalf, comply with the requirements set forth in the Maintenance,
Operations and Assignment Supplemental Agreement. While certain obligations of
the Borrower under the Loan Documents may be performed by one or more of the
Permitted Third Party Users, (i) no such Permitted Third Party Agreement shall
reduce any of the Borrower’s obligations, or any Lender’s or the Security
Agent’s rights, under any of the Loan Documents; provided, however, that any
such performance shall satisfy the Borrower’s obligations with respect thereto
to the extent that such performance fully and timely satisfies the Borrower’s
obligations in strict accordance with the terms of the Loan Documents, (ii) all
of the Borrower’s obligations under the Loan Documents shall be and remain
primary and continue in full force and effect as the obligations of a principal
and not of a guarantor or surety, and (iii) no Lender is waiving the right to
require full and timely performance of any such obligations in strict accordance
with the provisions hereof and of the other Loan Documents. By way of
clarification and not limitation, with respect to any provisions of this
Agreement or any of the other Loan Documents requiring the Borrower to take or
refrain from taking an action relating to the Aircraft or any of the other
Collateral, such provision may also be read to mean that the Borrower shall
cause the same to be done in accordance therewith, if at that time the Aircraft
or such other Collateral is in the possession or control of an Permitted Third
Party User pursuant to a Permitted Third Party Agreement.

Section 5.8.    Insurance. The Borrower will, or its Affiliate will, on its
behalf, maintain insurance coverage of the types and amounts (including any
deductibles) set forth in the Insurance Supplemental Agreement with respect to
each Aircraft.

Section 5.9.    Use of Proceeds. The Borrower shall use the proceeds of the Term
Loan for general corporate purposes of the Borrower and its Affiliates. No part
of the proceeds of the Term Loan will be used, whether directly or indirectly,
for any purpose that would violate any rule or regulation of the Board of
Governors of the Federal Reserve System, including Regulations T, U or X of the
Board of Governors of the Federal Reserve System.

 

47



--------------------------------------------------------------------------------

Section 5.10.    Further Assurances; Aircraft Substitutions.

(a)    The Borrower will promptly execute and deliver to the Security Agent or
arrange for Guarantor to promptly execute and deliver to the Administrative
Agent (as applicable), such further instruments, UCC and governmental filings
(including an IDERA (to the extent registration on the International Registry is
operative)) and other documents, make, cause to be made and/or consent to all
registrations with the applicable registries, and take such further action, as
the Administrative Agent, the Security Agent or the Required Lenders may from
time to time reasonably request in order to further carry out the intent and
purpose of the Loan Documents and to establish, protect and enforce the rights,
interests, remedies and Liens (including the first priority thereof) created, or
intended to be created, in favor of the Lenders or the Security Agent thereby.

(b)    Notwithstanding any provision contained herein or in any other Loan
Document, Aircraft Substitutions will be permitted after the date which is
thirty (30) days (or such shorter period as is acceptable to the Security
Agent), after the Funding Date so long as the Borrower satisfies the conditions
set forth in such definition with respect to the Eligible Aircraft to be
substituted, as if such Eligible Aircraft had been an Aircraft on the Funding
Date, contemporaneously with the consummation of such Aircraft Substitution and
take such other actions in connection therewith as would otherwise have been
required to be taken pursuant to this Agreement had the substituted Eligible
Aircraft been an Aircraft on the Funding Date.

Section 5.11.    Sanctions; Anti-Corruption Laws. The Borrower will maintain in
effect and enforce policies and procedures designed to procure compliance, in
all material respects, by the Borrower, its Subsidiaries and their respective
directors and officers with applicable Sanctions and the United States Foreign
Corrupt Practices Act of 1977, as amended, or any other Anti-Corruption Law
applicable to it. The Borrower will not request the Borrowing, and the Borrower
shall not, and the Borrower shall ensure that its Subsidiaries shall not,
directly or, to its knowledge, indirectly, use the proceeds of the Borrowing
(i) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in material
violation of any applicable Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country or (iii) in any manner
that would cause any Lender, the Administrative Agent, or the Security Agent to
be in violation of applicable Sanctions and nor will the Borrower permit any
Permitted Third Party User to operate the Aircraft in violation of any Sanctions
or in a manner which would result in any Lender, the Administrative Agent or the
Security Agent to be in violation of applicable Sanctions. The Borrower is
acting for its own account, and the foregoing will not involve or lead to a
contravention of any law, official requirement or other regulatory measure or
procedure which has been implemented to combat money laundering, including but
not limited to such law, official requirement or other regulatory measure or
procedure under the USA PATRIOT Improvement and Reauthorization Act of 2005
(Pub. L. 109-177 (signed into law March 9, 2006)), as amended and in effect from
time to time, any European Union law, or other applicable law.

Section 5.12.    Taxes. The Borrower will, and will procure that each other Loan
Party and each Permitted Third Party User will, file with all appropriate taxing
authorities all Federal, state and local income tax returns that are required to
be filed and all registrations, declarations, returns and other documentation
with respect to any personal property Taxes (or any other Taxes in the nature of
or imposed in lieu of property taxes) due or to become due with respect to the
Aircraft or any of the other Collateral. Borrower will and will procure that
each other Loan Party and each Permitted Third Party User will (i) pay on or
before the date when due all Taxes as shown on said returns and all Taxes
assessed

 

48



--------------------------------------------------------------------------------

or billed with respect to the Aircraft or the other Collateral directly to the
appropriate taxing authorities other than Taxes on or measured solely by the net
or overall gross income or capital of any Lender and (ii) pay when due all
license and/or registration or filing fees, assessments, governmental charges
and sales, use, property, excise, privilege and other Taxes now or hereafter
imposed by any governmental body or agency upon Borrower, other Loan Party, each
Permitted Third Party User, or the Aircraft or any of the other Collateral
(other than Taxes on or measured solely by the net or overall gross income or
capital of any Lender), with respect to the landing, airport use, manufacturing,
ordering, shipment, purchase, ownership, delivery, installation, leasing,
chartering, operation, possession, use or disposition of the Aircraft or any of
the other Collateral, or any interest therein (the items referred to in (i) and
(ii) above, other than Taxes on or measured solely by the net or overall gross
income or capital of any Lender, being referred to herein collectively, as
“Impositions”). The Borrower may delay payment of the Impositions referenced in
the preceding sentence hereof if and to the extent the Borrower: (i) is
contesting any such assessment in good faith, with due diligence and by
appropriate proceedings, so long as such proceedings do not involve, in the
Security Agent’s reasonable judgment, any material danger of the sale,
foreclosure, transfer, forfeiture or loss of the Collateral, or title thereto,
the rights of any Lender hereunder or any Lender’s interest therein; (ii) has
established, in accordance with GAAP or other appropriate provisions
satisfactory to the Administrative Agent, adequate reserves to pay any contested
tax amounts; and (iii) otherwise keeps the Administrative Agent updated on the
status of such contest upon request.

Section 5.13.    Aircraft Registration. The Borrower shall remain responsible
pursuant to the applicable provisions of this Agreement to cause (i) its
Aircraft to be effectively and otherwise validly registered in the Borrower’s or
the Permitted Third Party User’s name on the applicable registries in the State
of Registration, and (ii) the registration number then currently assigned to
each Aircraft to remain authorized for use by the Borrower or the Permitted
Third Party User on such Aircraft, in each case, in accordance with all
applicable registration requirements of the applicable jurisdiction.

Section 5.14.    Inspection. The Borrower shall, upon reasonable notice from the
Administrative Agent, allow representatives of the Security Agent to inspect
each Aircraft and/or its technical records, which inspection shall occur no more
than once per 12-month period; provided, upon the occurrence and during the
continuation of an Event of Default, the Security Agent may make such
inspections as often as reasonably requested. The cost of each inspection shall
be borne by the Borrower.

Section 5.15.    Negative Pledge. The Borrower will warrant and defend its good
and marketable title to the Aircraft owned by it and the associated Collateral,
and the validity, perfection and first priority of the Liens in the Collateral
granted pursuant to the applicable Loan Documents, against all other Liens,
claims and demands whatsoever, except Permitted Liens; and without limiting the
foregoing, the Borrower (i) will not create, assume or suffer to exist any Liens
on or with respect to the Collateral, or the Borrower’s interest therein (other
than Permitted Liens); and (ii) will promptly take such action as directed by
the Security Agent to duly discharge any such Liens that do not constitute
Permitted Liens.

Section 5.16.    Sale of Collateral. Except as otherwise permitted pursuant to
Section 5.7 (including the Maintenance, Operations and Assignment Supplemental
Agreement), Borrower shall not sell, assign, convey, mortgage, exchange or
otherwise transfer, lease, or relinquish possession of (including by any seizure
or other taking by any foreign or domestic governmental authority) or dispose of
the Aircraft owned by it or any associated Collateral, or attempt or offer to
do, or suffer or permit any of the foregoing; provided that the Borrower shall
be permitted (i) to deliver possession of the Aircraft or any associated
Collateral (A) to any Person for testing, service, repair, maintenance,
overhaul, alteration, modification and replacement, if and to the extent
consistent with the provisions of the Loan Documents; or (B) to any Permitted
Third Party User under a Permitted Third Party Agreement; or (ii) sell or
transfer for value one or more Aircraft and associated Collateral to the
Guarantor or to other Subsidiaries of the

 

49



--------------------------------------------------------------------------------

Guarantor (each a “Transferee”), as long as (A) either (y) Transferee promptly
executes a Mortgage and a Lease Assignment (relating to an assigned or novated
Intercompany Lease to the Transferee) in favor of the Security Agent covering
such Aircraft and associated Collateral and securing the Obligations (which
mortgage’s lien, security interest, and international interest and Lease
Assignment shall be perfected by appropriate registrations and filings and which
Mortgage’s and Lease Assignment’s enforceability shall be confirmed by legal
opinion), and provided evidence that each Permitted Third Party User that is a
sublessor of the applicable Aircraft has provided assignments or re-assignments,
as applicable, of any Intercompany Subleases (or assigned or novated
Intercompany Leases) to the Borrower or to the applicable Permitted Third Party
User from which such sublessor leases the applicable Aircraft or (z) Borrower
makes an optional prepayment of the Release Amount in accordance with the terms
of this Agreement or effects an Aircraft Substitution; (B) the Parent Guaranty
remains in place and effective; and (C) unless Borrower is prepaying the Release
Amount or effecting an Aircraft Substitution per (z) above, the Security Agent
remains entitled to the benefits of Section 1110 in the event of a case under
Chapter 11 of the Bankruptcy Code in which Borrower is a debtor.

Section 5.17.    Investment Company. For so long as it is a borrower hereunder,
the Borrower shall not become an “investment company” or be “controlled” by an
“investment company”, as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended.

Section 5.18.    Section 1110. Borrower acknowledges that each Lender and the
Security Agent would not have entered into this Agreement unless it had
available to it the benefits of a secured party under Section 1110. Borrower
covenants and agrees that to better ensure the availability of such benefits,
Borrower shall support any motion, petition or application filed by the Security
Agent with any bankruptcy court having jurisdiction over Borrower whereby the
Security Agent seeks recovery of possession of the Aircraft under Section 1110
and shall not in any way oppose such action by the Security Agent unless
Borrower shall have complied with the requirements of Section 1110 to be
fulfilled in order to entitle the Borrower to continued use and possession of
the Aircraft hereunder. In the event Section 1110 is amended, or if it is
repealed and another statute is enacted in lieu thereof, the Security Agent and
the Borrower agree to amend this Agreement and take such other action not
inconsistent with this Agreement as the Security Agent reasonably deems
necessary so as to afford to the Security Agent the rights and benefits that
such amended or substituted statute confers upon owners of aircraft similarly
situated to the Security Agent.

Section 5.19.    Appraisals. The Borrower shall, by no earlier than forty five
(45) Business Days prior to and no later than ten (10) Business Days (or such
earlier or later period as the Administrative Agent shall permit) after each
anniversary of the Funding Date (the “Appraisal Date”) and at the Borrower’s
cost, provide the Administrative Agent and the Lenders with appraisals as of
such Appraisal Date for all of the Aircraft, such appraisals to be provided by
the appraiser, and adopting the methodology, contemplated by the definition of
“Appraised Value”.

 

50



--------------------------------------------------------------------------------

ARTICLE VI

[RESERVED]

ARTICLE VII

[RESERVED]

ARTICLE VIII

EVENTS OF DEFAULT

Section 8.1.    Events of Default. If any of the following events (each an
“Event of Default”) shall occur:

(a)    the Borrower shall fail to pay any principal of the Term Loan when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment or otherwise; or

(b)    the Borrower shall fail to pay any interest on the Term Loan or any fee
or any other amount (other than an amount payable under subsection (a) of this
Section 8.1) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) Business Days; or

(c)    any representation, warranty or statement made or deemed made by or on
behalf any Loan Party or a Permitted Third Party User in or in connection with
this Agreement or any other Loan Document (including the Schedules attached
thereto) shall prove to be incorrect in any material respect when made or deemed
made or submitted; or

(d)    the Borrower or the Guarantor shall fail to observe or perform its
respective covenant to maintain its existence; or

(e)    any Loan Party or Permitted Third Party User shall fail to observe or
perform any covenant or agreement contained in this Agreement (other than those
referred to in subsections (a), (b), (c) and (d) above and subsection (n) below)
or any other Loan Document, and such failure shall remain unremedied for 30 days
after the earlier of (i) any Responsible Officer of such Loan Party or Permitted
Third Party User becomes aware of such failure, or (ii) notice thereof shall
have been given to the Borrower by the Administrative Agent; or

(f)    any Loan Party or Permitted Third Party User shall fail to maintain
insurance coverage of the types and amounts (including any deductibles) and for
the periods, in each case, set forth in the Insurance Supplemental Agreement
with respect to each Aircraft in accordance with Section 5.8 of this Agreement;
or

(g)    any Borrower or the Guarantor (whether as primary obligor or as guarantor
or other surety) shall fail to make payments when due on any Indebtedness which
individually or in the aggregate the principal amount thereof exceeds
$50,000,000, or breach of any covenant contained in any agreement relating to
such Indebtedness causing or permitting the acceleration of such Indebtedness
after the giving of notice and the expiration of any applicable grace period; or

 

51



--------------------------------------------------------------------------------

(h)    a Change in Control occurs in respect of the Borrower, or a Guarantor
Change in Control occurs; or

(i)    the Borrower or the Guarantor shall (i) commence a voluntary case or
other proceeding or file any petition seeking liquidation, reorganization or
other relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (i) of this Section 8.1(i), (iii) apply for or consent to the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for either the Borrower or the Guarantor or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors, or (vi) take any board action for the purpose of effecting
any of the foregoing; or

(j)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of either the Borrower or the Guarantor or its debts, or any substantial
part of its assets, under any federal, state or foreign bankruptcy, insolvency
or other similar law now or hereafter in effect or (ii) the appointment of a
custodian, trustee, receiver, liquidator or other similar official for either
the Borrower or the Guarantor or for a substantial part of its assets, and in
any such case, such proceeding or petition shall remain undismissed for a period
of 60 days or an order or decree approving or ordering any of the foregoing
shall be entered; or

(k)    the Borrower or the Guarantor shall become unable to pay, shall admit in
writing its inability to pay, or shall fail to pay generally, its debts as they
become due; or

(l)    any Loan Document shall for any reason cease to be valid and binding on,
or enforceable against, a Loan Party party thereto, or a Loan Party shall so
state in writing, or shall seek to contest or terminate its payment obligations
under a Loan Document; or

(m)    any final judgment or order for the payment of money in excess of
$50,000,000 (but excluding any portion thereof that is subject to insurance
coverage within applicable policy limits and where the insurer has not denied or
contested coverage) is rendered against either the Borrower or the Guarantor,
which judgments, orders, fines, penalties, awards or impositions remain in
effect for 30 days without being satisfied, discharged, stayed, deferred, or
vacated; or

(n)    any Lien purported to be created under any Mortgage shall fail or cease
to be a valid and perfected (subject to completion of the registration with the
applicable Aviation Authority and the filing of the financing statement with the
Clerk of Court of any parish in the State of Louisiana or other applicable
personal property filing in the applicable jurisdiction) Lien on any Aircraft
and related Collateral, with the priority (subject to the Permitted Liens)
required by the Mortgage, except as a result of (i) the Security Agent’s failure
to take any action reasonably requested by the Borrower (and at the cost of the
Borrower) in order to maintain a valid and perfected Lien on any such
Collateral, (ii) any action taken by the Security Agent to release any Lien on
any such Collateral, or (iii) as permitted in connection with the Loan
Documents, and, to the extent such issue is capable of being remedied, it
remains unremedied for more than five (5) Business Days; or

(o)    any Loan Party or Permitted Third Party User shall fail to observe or
perform any covenant or agreement set forth in Section 5.7 (including the
Maintenance, Operations and Assignment Supplemental Agreement) or Section 5.8
(including the Insurance Supplemental Agreement) of this Agreement, and such
failure (A) shall remain unremedied for thirty (30) days after the earlier of
(i) any Responsible Officer of such Loan Party or Permitted Third Party User
becomes aware of such failure, or

 

52



--------------------------------------------------------------------------------

(ii) notice thereof shall have been given to the Borrower by the Administrative
Agent (the “MOA Period”), and (B)(x) results in a material risk of imminent
loss, detention, attachment, impoundment or forfeiture of any Aircraft by reason
of a Lien prior to the Security Agent’s liens, (y) is reasonably likely to
materially adversely affect the right, title or interest of the Finance Parties
with respect to such Aircraft, or (z) has or is reasonably likely to have a
material adverse effect on the loan to value protection of the Finance Parties
with respect to the Term Loan, it being understood and agreed that if the Loan
Party or Permitted Third Party User shall have (A) prepaid the Release Amount in
respect of such affected Aircraft to the Administrative Agent and obtained the
release of Liens with respect thereto provided for in Section 11.18 within the
MOA Period or (B)(i) identified and notified Lessor of a potential replacement
aircraft within the MOA Period and (ii) subsequently effected an Aircraft
Substitution as to the affected Aircraft no later than thirty (30) days after
the end of the MOA Period, there shall be no Event of Default under this
subsection;

then, and in every such event (other than an event with respect to the Borrower
described in subsections (i) or (j) of this Section 8.1) and at any time
thereafter during the continuance of such event, the Administrative Agent or the
Security Agent may, and upon the written request of the Required Lenders shall,
by notice to the Borrower, take any or all of the following actions, at the same
or different times: (i) declare the principal of and any accrued interest on the
Term Loan, and all other Obligations owing hereunder, to be, whereupon the same
shall become, due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower,
(ii) exercise all remedies contained in any other Loan Document, and
(iii) exercise any other remedies available at law or in equity; and that, if an
Event of Default specified in either subsections (g) or (h) with respect to the
Borrower shall occur, the principal of the Term Loan then outstanding, together
with accrued interest thereon, and all fees, and all other Obligations owing
hereunder shall automatically become due and payable, without presentment,
demand, protest or other notice or any other formality of any kind, all of which
are hereby waived by the Borrower.

Section 8.2.    Application of Proceeds.

(a)    All proceeds (i) from each sale of, or other realization upon, all or any
part of the Collateral by the Security Agent; and (ii) from the Parent Guaranty,
in each case whilst an Event of Default has occurred and is continuing, shall be
applied as follows:

(i)    first, pro rata, to the reimbursable expenses of the Administrative Agent
and Security Agent incurred in connection with such sale or other realization
upon the Collateral, until the same shall have been paid in full;

(ii)    second, pro rata, to the fees and other reimbursable expenses of the
Administrative Agent and Security Agent then due and payable pursuant to any of
the Loan Documents, until the same shall have been paid in full;

(iii)    third, to all reimbursable expenses, if any, of the Lenders then due
and payable pursuant to any of the Loan Documents, until the same shall have
been paid in full;

(iv)    fourth, to the Lenders in respect of fees due and payable under
Section 2.10 and interest then due and payable under the terms of this
Agreement, until the same shall have been paid in full;

(v)    fifth, to the Lenders in an amount equal to the sum of all then due and
payable principal amounts of the Obligations, any due and unpaid interest
accrued on the Obligations of the Borrower, pro rata in proportion to the
aggregate amounts thereof due to each Lender;

 

53



--------------------------------------------------------------------------------

(vi)    sixth, to the Lenders in the amount of any other Obligations of the
Borrower then due and payable, pro rata in proportion to the respective amounts
thereof owed to each Lender; and

(vii)    seventh, the balance, if any, after all of the Obligations of the
Borrower have been indefeasibly paid in full, to the Borrower, or as otherwise
required by applicable law.

All amounts allocated pursuant to the foregoing clauses third through sixth to
the Lenders as a result of amounts owed to the Lenders under the Loan Documents
shall be allocated among, and distributed to, the Lenders pro rata based on
their respective Pro Rata Shares within each clause.

ARTICLE IX

THE ADMINISTRATIVE AGENT AND SECURITY AGENT

Section 9.1.    Appointment of the Representatives. Each Lender irrevocably
appoints MBL as the Administrative Agent and as the Security Agent, in each
case, to take such action on behalf of the Secured Parties and to exercise such
powers and perform such duties as are expressly delegated to it under this
Agreement and each other Loan Document to which it is a party and authorizes
each of the Representatives to take such actions on such Lender’s behalf and to
exercise such powers as are delegated to the Representatives under this
Agreement and the other Loan Documents, together with all such actions and
powers that are reasonably incidental thereto. Each of the Representatives may
perform any of its duties hereunder or under the other Loan Documents by or
through any one or more sub-agents or attorneys-in-fact appointed by such
Representative. Each of the Representatives and any such sub-agent or
attorney-in-fact may perform any and all of their duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
set forth in this Article shall apply to any such sub-agent or attorney-in-fact
and the Related Parties of the Representatives, any such sub-agent and any such
attorney-in-fact and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities of the Representatives.

Section 9.2.    Nature of Duties of the Representatives. Neither Representative
shall have any duties nor obligations except those expressly set forth in this
Agreement and the other Loan Documents. Without limiting the generality of the
foregoing, (a) neither Representative shall be subject to any fiduciary or other
implied duties, regardless of whether a Default or an Event of Default has
occurred and is continuing, (b) neither Representative shall have any duty to
take any discretionary action or exercise any discretionary powers, except those
discretionary rights and powers expressly contemplated by the Loan Documents
that such Representative is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 11.3 or as expressly provided in
the Loan Documents), and (c) except as expressly set forth in the Loan
Documents, neither Representative shall have any duty to disclose, and neither
shall be liable for the failure to disclose, any information relating to the
Loan Parties or any of their Affiliates that is communicated to or obtained by
such Representative or any of its Affiliates in any capacity. Neither
Representative shall be liable for any action taken or not taken by it, its
sub-agents or attorneys-in-fact with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 11.3 or as expressly
provided in the Loan Documents) or in the absence of its own gross negligence or
willful misconduct. Neither Representative shall be responsible for the
negligence or misconduct of any sub-agents or

 

54



--------------------------------------------------------------------------------

attorneys-in-fact selected by it with reasonable care. Neither Representative
shall be deemed to have knowledge of any Default or Event of Default unless and
until written notice thereof (which notice shall include an express reference to
such event being a “Default” or “Event of Default” hereunder) is given to the
Administrative Agent by the Borrower or any Lender, and neither Representative
shall be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements, or
other terms and conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article III or elsewhere in any Loan Document, other than, in respect
of the Administrative Agent and the Security Agent, to confirm receipt of items
expressly required to be delivered to the Administrative Agent or the Security
Agent (as applicable). Each Representative may consult with legal counsel
(including counsel for the Borrower) concerning all matters pertaining to such
duties.

Section 9.3.    Lack of Reliance on the Representatives. Each of the Lenders
acknowledges that it has, independently and without reliance upon either
Representative or any other Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each of the Lenders also acknowledges that it will,
independently and without reliance upon either Representative or any other
Lender and based on such documents and information as it has deemed appropriate,
continue to make its own decisions in taking or not taking of any action under
or based on this Agreement, any related agreement or any document furnished
hereunder or thereunder.

Section 9.4.    Certain Rights of the Representatives. If either Representative
requests instructions from the Required Lenders or all Lenders with respect to
any action or actions (including the failure to act) in connection with this
Agreement, such Representative shall be entitled to refrain from such act or
taking such act, unless and until it shall have received instructions from such
Lenders; and such Representative shall not incur liability to any Person by
reason of so refraining. Without limiting the foregoing, no Lender shall have
any right of action whatsoever against either Representative as a result of such
Representative acting or refraining from acting hereunder in accordance with the
instructions of the Required Lenders where required by the terms of this
Agreement.

Section 9.5.    Reliance by Representatives. Each Representative shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, posting or other distribution)
believed by it to be genuine and to have been signed, sent or made by the proper
Person. Each Representative may also rely upon any statement made to it orally
or by telephone and believed by it to be made by the proper Person and shall not
incur any liability for relying thereon. Each Representative may consult with
legal counsel (including counsel for the Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or not taken by it in accordance with the advice of such counsel,
accountants or experts.

Section 9.6.    The Representatives in their Individual Capacity. The Person
serving as a Representative shall have the same rights and powers under this
Agreement and any other Loan Document in its capacity as a Lender as any other
Lender and may exercise or refrain from exercising the same as though it were
not a Representative; and the terms “Lenders”, “Required Lenders”, or any
similar terms shall, unless the context clearly otherwise indicates, include
each Representative in its individual capacity. The Person acting as a
Representative and its Affiliates may accept deposits from, lend money to, and
generally engage in any kind of business with either, Borrower any other Loan
Party or any Subsidiary or Affiliate thereof as if it were not a Representative
hereunder.

 

55



--------------------------------------------------------------------------------

Section 9.7.    Successor Representative.

(a)    Either Representative may resign at any time by giving notice thereof to
the Lenders and the Borrower. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Representative, subject to
consultation with the Borrower provided that no Default or Event of Default
shall exist at such time. If no successor Representative shall have been so
appointed, and shall have accepted such appointment within 30 days after the
retiring Representative gives notice of resignation, then the retiring
Representative may, on behalf of the Lenders, appoint a successor
Representative, which, in the case of the Administrative Agent, shall be a
commercial bank or an Affiliate thereof which has a combined capital and surplus
of at least $500,000,000.

(b)    Upon the acceptance of its appointment as a Representative hereunder by a
successor, such successor Representative shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Representative, and the retiring Representative shall be discharged from its
duties and obligations under this Agreement and the other Loan Documents. If
within 45 days after written notice is given of the retiring Representative’s
resignation under this Section 9.7 no successor Representative shall have been
appointed and shall have accepted such appointment, then on such 45th day
(i) the retiring Representative’s resignation shall become effective, (ii) the
retiring Representative shall thereupon be discharged from its duties and
obligations under the Loan Documents and (iii) the Required Lenders shall
thereafter perform all duties of the retiring Representative under the Loan
Documents until such time as the Required Lenders appoint a successor
Representative as provided above. After any retiring Representative’s
resignation hereunder, the provisions of this Article IX shall continue in
effect for the benefit of such retiring Representative and its representatives
and agents in respect of any actions taken or not taken by any of them while it
was serving as a Representative.

Section 9.8.    Authorization to Execute other Loan Documents. Each Lender
hereby authorizes the Administrative Agent and the Security Agent to execute on
behalf of all Lenders all Loan Documents other than this Agreement.

Section 9.9.    Security Agent.

(a)    The parties hereto acknowledge that for purposes of applicable local law,
the Security Agent is required to execute certain Loan Documents in its
individual capacity, but always for the benefit of the Secured Parties. This
notwithstanding, the parties hereto agree that with regard to such Loan
Documents, the Security Agent shall be subject to the duties and
responsibilities of the Security Agent and shall be entitled to the rights,
protections, exculpations, benefits and indemnities set forth in this Agreement.

(b)    In accordance with this Agreement, the Secured Parties have appointed
MBL, not in its individual capacity, but solely as security agent, to act as
Security Agent hereunder and under each other Loan Document to which it is or
becomes a party with such powers as are expressly delegated to the Security
Agent by the terms of this Agreement and the other Loan Documents, together with
such other powers as are reasonably incidental thereto. The Security Agent shall
not have any duties or responsibilities except those expressly set forth in, and
no implied covenants or obligations shall be read into, this Agreement or the
other Loan Documents to which it is or becomes a party. MBL, not in its
individual capacity, but solely as security agent, hereby agrees to and accepts
such appointment.

(c)    In no event shall the Security Agent be liable (i) for acting in
accordance with or conclusively relying upon any instruction, notice, demand,
certificate or document from the Borrower and the Administrative Agent or any
entity acting on behalf of the Borrower or the Administrative Agent given in
accordance with the Loan Documents, (ii) for any indirect, consequential,
punitive or special

 

56



--------------------------------------------------------------------------------

damages, regardless of the form of action and whether or not any such damages
were foreseeable or contemplated, (iii) for the acts or omissions of its
nominees, correspondents, designees, agents, subagents or subcustodians
appointed by it with due care except as related to the Collateral and
realization on the Collateral, (iv) for the investment or reinvestment of any
cash held by it hereunder, in each case in good faith, in accordance with the
terms hereof, including any liability for any delays in the investment or
reinvestment of the Collateral, or any loss of interest or income incident to
any such delays, or (v) for an amount in excess of the value of the Collateral
except to the extent of direct money damages (the Security Agent hereby
confirming that proceeds from Collateral in excess of the Obligations shall be
refunded to the Borrower), and except in each case described in clause (i)-(v),
if caused by the Security Agent’s gross negligence or willful misconduct or
breach in bad faith.

(d)    The Security Agent shall not incur any liability for not performing any
act or fulfilling any duty, obligation or responsibility hereunder by reason of
any occurrence beyond the control of the Security Agent (including but not
limited to any act or provision of any present or future law or regulation or
governmental authority, any act of God or war, civil unrest, local or national
disturbance or disaster, any act of terrorism, or the unavailability of the
Federal Reserve Bank wire or facsimile or other wire or communication facility).

(e)    The Security Agent shall not be responsible in any respect for the form,
execution, validity, value or genuineness of documents or securities deposited
under any Loan Document, or for any description therein, or for the identity or
authority of Persons (other than the Security Agent or anyone acting on its
behalf) executing or delivering or purporting to execute or deliver any such
document, security or endorsement. The Security Agent shall not be called upon
to advise any party as to the wisdom in selling or retaining or taking or
refraining from any action with respect to any securities or other property
deposited under any Loan Document.

(f)    The Security Agent shall not be under any duty to give the Collateral
held by it under the Loan Documents any greater degree of care than it gives its
own similar property and shall not be required to invest any funds held by it
except to the extent the Security Agent would invest its own funds exercising
the same degree of care that the Security Agent holds toward the investment and
management of its own funds.

(g)    In the event of any ambiguity or uncertainty hereunder or in any notice,
instruction or other communication received by the Security Agent under any Loan
Document, the Security Agent may, in its sole discretion, refrain from taking
any action other than to retain possession of the Collateral, unless the
Security Agent receives written instructions, signed by the Administrative
Agent, which eliminates such ambiguity or uncertainty.

(h)    Notwithstanding any other provision of any Loan Document to the contrary,
the Security Agent is not obliged to do or omit to do anything if it would, or
might in its reasonable opinion, constitute a breach of any law or regulation or
a breach of a fiduciary duty or duty of confidentiality.

(i)    Notwithstanding any provision of any Loan Document to the contrary, the
Security Agent is not obliged to expend or risk its own funds or otherwise incur
any financial liability in the performance of its duties, obligations or
responsibilities or the exercise of any right, power, authority or discretion if
it has grounds for believing the repayment of such funds or adequate indemnity
against, or security for, such risk or liability is not reasonably assured to
it.

 

57



--------------------------------------------------------------------------------

ARTICLE X

[RESERVED]

ARTICLE XI

MISCELLANEOUS

Section 11.1.    Notices.

(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by
email, by hand or overnight courier service, mailed by certified or registered
mail, as follows:

 

To the Borrower:    c/o Bristow Group Inc.    2103 City West Blvd.    4th Floor
   Houston, Texas 77042    Attention: Chief Legal Officer    Email:
chip.earle@bristowgroup.com To the Administrative Agent:    Macquarie Bank
Limited    Level 5, 50 Martin Place    Sydney NSW 2000    Australia   
Attention: Jonathan Watkinson and Peter Burton   

Email: jonathan.watkinson@macquarie.com,

            peter.burton@macquarie.com

To the Administrative Agent:    Macquarie Aerospace Inc.    Two Embarcadero
Center    Suite #200    San Francisco    CA 94111, USA    Attention: John
Petkovic and Sarah Johnston   

Email: john.petkovic@macquarie.aero,

            sarah.johnston@macquarie.aero

To any other Lender:    the address set forth in the Administrative
Questionnaire or the Assignment and Acceptance Agreement executed by such Lender
To the Security Agent:    Macquarie Bank Limited    Level 5, 50 Martin Place   
Sydney NSW 2000    Australia    Attention: Jonathan Watkinson and Peter Burton
  

Email: jonathan.watkinson@macquarie.com,

            peter.burton@macquarie.com

 

58



--------------------------------------------------------------------------------

Any party hereto may change its address or email address for notices and other
communications hereunder by notice to the other parties hereto (with copy to
Administrative Agent). All such notices and other communications shall, when
transmitted by overnight delivery, be effective when delivered for overnight
(next-day) delivery or if mailed, upon the third Business Day after the date
deposited into the mail or if delivered, upon delivery; provided, that notices
delivered to the Administrative Agent shall not be effective until actually
received by such Person at its address specified in this Section 11.1.

(b)    Notices and other communications sent to an e-mail address shall be
deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement); provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient.

Section 11.2.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document or in any other agreement,
arrangement or understanding among any such parties, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder or under any Loan
Document or in any other agreement, arrangement or understanding among any such
parties which may be payable to it by any party hereto that is an EEA Financial
Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document or in any other agreement, arrangement
or undertaking among any such parties; or

(iii)    the variation of the terms of such liability necessary to give effect
to the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 11.3.    Waiver; Amendments.

(a)    No failure or delay by the Administrative Agent, the Security Agent or
any Lender in exercising any right or power hereunder or under any other Loan
Document, and no course of dealing between the Borrower and the Administrative
Agent, the Security Agent or any Lender, shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power or any

 

59



--------------------------------------------------------------------------------

abandonment or discontinuance of steps to enforce such right or power, preclude
any other or further exercise thereof or the exercise of any other right or
power hereunder or thereunder. The rights and remedies of the Administrative
Agent, the Security Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies
provided by law. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by subsection (b) of this
Section 11.3, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of the Term Loan shall not be construed
as a waiver of any Default or Event of Default, regardless of whether the
Administrative Agent, the Security Agent or any Lender may have had notice or
knowledge of such Default or Event of Default at the time.

(b)    No amendment or waiver of, or consent to departure from, any provision of
this Agreement shall in any event be effective unless the same shall be in
writing and signed by the Borrower and the Required Lenders or the Borrower and
the Administrative Agent with the consent of the Required Lenders, and then such
amendment, waiver or consent to departure shall be effective only in the
specific instance and for the specific purpose for which given; provided, that
no waiver or consent to departure shall: (i) increase any Lender’s Pro Rata
Share of the Term Loan without the written consent of such Lender, (ii) reduce
the principal amount of the Term Loan or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the date fixed for any scheduled payment of any
principal of, or interest on, the Term Loan or any fees hereunder or reduce the
amount of, waive or excuse any such payment, without the written consent of each
Lender affected thereby, (iv) change Section 2.16(c) or (d) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this Section
11.3(b) or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders which are required to waive,
amend or modify any rights hereunder or make any determination or grant any
consent hereunder, without the consent of each Lender, (vi) release the
Guarantor or limit the liability of the Guarantor under the Parent Guaranty or
other Loan Documents, without the written consent of each Lender, except as
expressly permitted in this Agreement or other Loan Documents, and (vii) release
all or substantially all collateral securing any of the Obligations or
subordinate any Lien in such collateral to any other creditor of the Borrower or
any Subsidiary other than in accordance with the terms of the Loan Documents,
without the written consent of each Lender; provided further, that no such
agreement shall amend, modify or otherwise affect the rights, duties or
obligations of a Representative without the prior written consent of such
Person. Notwithstanding anything contained herein to the contrary, this
Agreement may be amended and restated without the consent of any Lender (but
with the consent of the Borrower and the Administrative Agent) if, upon giving
effect to such amendment and restatement, such Lender shall no longer be a party
to this Agreement (as so amended and restated), such Lender shall have no other
commitment or other obligation hereunder (but such Lender shall continue to be
entitled to the benefits of Sections 2.13, 2.14, 2.15 and 11.4) and shall have
been paid in full all principal, interest and other amounts owing to it or
accrued for its account under this Agreement.

Section 11.4.    Expenses; Indemnification.

(a)    The Borrower shall pay (i) all reasonable, out-of-pocket costs and
expenses of the Administrative Agent, Security Agent and their Affiliates for
reasonable charges and disbursements of counsel for the Administrative Agent,
Security Agent and their Affiliates associated with the preparation of legal
opinions, transfer of title of Aircraft, export and import of Aircraft, and
registration and related filings with respect to Aircraft (whether or not the
transactions contemplated in this Agreement or any other Loan Document shall be
consummated) and the implementation of any Aircraft Substitution and (ii) all
out-of-pocket costs and expenses (including, without limitation, the reasonable
fees, charges and

 

60



--------------------------------------------------------------------------------

disbursements of outside counsel) incurred by the Administrative Agent, Security
Agent or any Lender in connection with the enforcement or protection of its
rights in connection with this Agreement, including its rights under this
Section 11.4, or in connection with the Term Loan made hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of the Term Loan.

The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), the Security Agent and each Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all reasonable allocated fees and disbursements
for attorneys who may be employees of any Indemnitee, incurred by any Indemnitee
or asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party or Related Party of a Loan Party arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) the Term Loan or the use or proposed use of the proceeds
therefrom, (iii) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by the Borrower or any
other Loan Party or Related Party of a Loan Party, and regardless of whether any
Indemnitee is a party thereto, (iv) the ownership, possession, use, non-use,
substitution, interchange, airworthiness, control, delivery, maintenance,
repair, operation, registration, re-registration, replacement, condition, sale,
purchase, lease, sublease, pooling, storage, modification, location, alteration,
return, transfer or other disposition of the Aircraft, the airframe, any Engine
or any Part (including, without limitation, latent or other defects, whether or
not discoverable, and any claim for patent, trademark or copyright infringement)
by the Borrower, any other Loan Party or any Permitted Third Party User or any
other person, or (v) any breach of or failure to perform or observe, or any
other non-compliance with, any covenant, condition or agreement or other
obligation to be performed by the Borrower, any other Loan Party or any
Permitted Third Party User under any of the Loan Documents, or the falsity of
any representation or warranty of the Borrower, any other Loan Party or any
Permitted Third Party User in any of the Loan Documents provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrower or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. The Borrower, upon demand by
the Administrative Agent, the Security Agent or a Lender at any time, shall
indemnify the Finance Party (on its behalf or an Indemnitee’s behalf) for any
such reasonable legal or other expenses incurred in connection with
investigating or defending against any of the foregoing, except if the same is
excluded from indemnification pursuant to the provisions of the preceding
sentence. Each Indemnitee agrees to contest any indemnified claim if requested
in writing by the Borrower, in a manner reasonably directed by the Borrower,
with counsel selected by the Indemnitee and approved by the Borrower, which
approval shall not be unreasonably withheld or delayed provided the Borrower
agrees to indemnify the Indemnitee for any costs, expenses and losses incurred
in relation to such contest, such contest has, in the opinion of the Indemnitee,
a reasonable chance of success, such contest is not likely to result in a sale,
forfeiture or seizure of the Aircraft or the rights and interests of the Finance
Parties therein or the creation of any Lien on the Aircraft or is likely to
result in reputational damage or criminal liability on the Indemnitee. Any
Indemnitee that proposes or intends to settle or compromise any such indemnified
claim shall give the Borrower written notice of the terms of such settlement or
compromise reasonably in advance of settling or compromising

 

61



--------------------------------------------------------------------------------

such claim or proceeding and shall obtain the Borrower’s prior written consent
thereto, which consent shall not be unreasonably withheld or delayed; provided
that the Indemnitee shall not be restricted from settling or compromising any
such claim if the Indemnitee waives its right to indemnity from the Borrower in
respect of such claim and such settlement or compromise does not materially
increase the Borrower’s liability pursuant to this Section 11.4 to any Related
Party of such Indemnitee. This Section 11.4(a) shall not apply to any Taxes,
other than Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.

(b)    To the extent that the Borrower fails to pay any amount required to be
paid to the Administrative Agent or the Security Agent under subsection (a) of
this Section 11.4, each Lender severally agrees to pay to the Administrative
Agent or the Security Agent such Lender’s Pro Rata Share (determined as of the
time that the unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided, that the unreimbursed expense or indemnified payment,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent or the Security Agent in its
capacity as such.

(c)    To the extent permitted by applicable law, no party to this Agreement or
Indemnitee shall assert, and each hereby waives, any claim against any such
other Person, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to actual or direct damages) arising out of, in
connection with or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the transactions contemplated therein, the Term Loan or the
use of proceeds thereof.

(d)    This Section 11.4 shall not apply with respect to indemnification for
Taxes (which instead shall be governed by Section 2.15), except for any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim. All
amounts due under this Section 11.4 shall be payable within ten (10) Business
Days after written demand therefor.

Section 11.5.    Successors and Assigns.

(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section 11.5, (ii) by
way of participation in accordance with the provisions of subsection (d) of this
Section 11.5 or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (g) of this Section 11.5 (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (e) of this Section 11.5 and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b)    Any Lender may assign all or a portion of its rights and obligations
under this Agreement (including all or a portion of the Term Loan at the time
owing to it) (i) at any time to one or more assignees that is a Lender or an
Approved Assignee or (ii) with the prior written consent of the Borrower if such
assignee is not a Lender or an Approved Assignee, provided that the Borrower’s
consent shall not be required if an Event of Default has occurred and is
continuing and shall deemed to be given if the Borrower has not objected to the
transferee which is not an Approved Assignee within 10 Business Days of
notification thereof); provided further that the Obligations of the Borrower
shall not be increased

 

62



--------------------------------------------------------------------------------

as a result of any such assignment; provided further that the Borrower shall not
be obligated to make any payment to any assignee or to any Lender which has
changed its Applicable Lending Office (unless such assignment or change in
Applicable Lending Office is in connection with Section 2.17 or 2.18) under
Section 2.13 or 2.15 in an amount greater than it would have had to make had
such assignment or change in Applicable Lending Office not taken place based on
applicable laws at the time of such assignment or change in Applicable Lending
Office; provided further that any such assignment will be subject to the
following conditions:

(i)    Minimum Amounts.

(A)    in the case of an assignment of the entire remaining amount of the Term
Loan at the time owing to the assigning Lender or in the case of an assignment
to a Lender or an Approved Assignee, no minimum amount need be assigned; and

(B)    in any case not described in subsection (b)(i)(A) of this Section 11.5,
the principal outstanding balance of the Term Loan of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Acceptance, as of
the Trade Date) shall not be less than $1,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consent (each such consent not to be
unreasonably withheld or delayed).

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement.

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section 11.5 and,
in addition: the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) a Default or Event of Default
has occurred and is continuing at the time of such assignment or (y) such
assignment is to a Lender or an Approved Assignee; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received written notice thereof.

(iv)    Assignment and Acceptance. The parties to each assignment shall deliver
to the Administrative Agent (A) a duly executed Assignment and Acceptance, (B) a
processing and recordation fee of $2,000, (C) an Administrative Questionnaire
unless the assignee is already a Lender and (D) the documents required under
Section 2.15.

(v)    No Assignment to Borrower. No such assignment shall be made to any Loan
Party or any Affiliate of a Loan Party.

(vi)    No Assignment to Natural Persons. No such assignment shall be made to
(i) a natural person; (ii) an entity that is not a bank, insurance company or a
financial institution that is engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its business or an Affiliate of any of the foregoing or
(iii) a Bristow Competitor.

 

63



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 11.5, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
Lender under this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.13, 2.14, 2.15 and 11.4 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by any Lender of rights or obligations under this
Agreement that does not comply with this subsection (b) shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section 11.5.

(c)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the principal amount
(and stated interest) of the Term Loan owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). Information contained in the
Register shall be available for inspection by the Borrower at any reasonable
time and from time to time upon reasonable prior notice. Information contained
in the Register shall be conclusive, absent manifest error. In establishing and
maintaining the Register, the Administrative Agent shall serve as the Borrower’s
agent solely for purposes of taking the actions described in this
Section 11.5(c), and the Borrower hereby agrees that, to the extent MBL serves
in such capacity, MBL and its Related Parties shall constitute “Indemnitees”.

(d)    A Lender may sell or agree to sell to one or more other Persons (other
than the Guarantor or its Affiliates) a participation in all or any part of the
Term Loan held by it, or in its Pro Rata Share of the Term Loan (each purchaser
of a participation, a “Participant”); provided, however, that (i) such Lender’s
obligations under this Agreement (including, without limitation, its Pro Rata
Share of the Term Loan) shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) the Guarantor, the Administrative Agent and the Security
Agent shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement, (iv) no
Participant under any such participation shall have any right to approve any
amendment or waiver of any provision of any Loan Document, or any consent to any
departure by the Borrower or Guarantor therefrom, except to the extent that such
amendment, waiver or consent would (A) increase or extend the term, or extend
the time or waive any requirement for the reduction or termination, of such
Lender’s Pro Rata Share of the Term Loan, (B) extend the date fixed for the
payment of principal of or interest on the Term Loan or any portion of any fee
hereunder payable to the Lender, (C) reduce the amount of any such payment of
principal, (D) reduce the rate at which interest is payable thereon, or any fee
hereunder payable to the Lenders, to a level below the portion of such rate or
fee which the Participant is entitled to receive or (E) alter the rights or
obligations of the Borrower to prepay the Term Loan and (v) each Participant
shall be entitled to the benefit of Section 2.13 or 2.15 to the same extent as
if it was a Lender but, with respect to any particular Participant, to no
greater extent than the Lender that sold the participation to such Participant.

(e)    In addition to the assignments and participations permitted under the
foregoing provisions of this Section 11.5, any Lender may assign and pledge all
or any portion of its interest in the Term Loan to any Federal Reserve Bank as
collateral security pursuant to Regulation A and any Operating Circular issued
by such Federal Reserve Bank. No such assignment shall release the assigning
Lender from its obligations hereunder.

 

64



--------------------------------------------------------------------------------

(f)    A Lender may furnish any information concerning a Loan Party in the
possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants), subject, however, to the
provisions of Section 11.12.

(g)     Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Term Loans or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans, or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and each Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

Section 11.6.    GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a)    THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAW PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND SECTION 5-1402
OF THE NEW YORK GENERAL OBLIGATIONS LAW) OF THE STATE OF NEW YORK.

(b)    EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND THE SUPREME COURT OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND ANY APPELLATE COURT FROM
ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE EXTENT PERMITTED BY APPLICABLE LAW, SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
THE ADMINISTRATIVE AGENT, THE SECURITY AGENT OR ANY LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c)    EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING DESCRIBED IN SUBSECTION (B) OF THIS SECTION 11.6 AND BROUGHT IN ANY
COURT REFERRED TO IN SUBSECTION (B) OF THIS

 

65



--------------------------------------------------------------------------------

SECTION 11.6. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)    EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.1. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

Section 11.7.    WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.7.

Section 11.8.    Right of Setoff. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
each Lender shall have the right, at any time or from time to time upon the
occurrence and during the continuance of an Event of Default, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, to set off and apply against all
deposits (general or special, time or demand, provisional or final) of the
Borrower at any time held or other obligations at any time owing by such Lender
to or for the credit or the account of the Borrower against any and all
Obligations held by such Lender, irrespective of whether such Lender shall have
made demand hereunder and although such Obligations may be unmatured. Each
Lender agrees promptly to notify the Administrative Agent and the Borrower after
any such set-off and any application made by such Lender; provided, that the
failure to give such notice shall not affect the validity of such set-off and
application. Each Lender agrees to apply all amounts collected from any such set
off to the Obligations before applying such amounts to any other Indebtedness or
other obligations owed by the Borrower and any of its Subsidiaries to such
Lender.

Section 11.9.    Counterparts; Integration. This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts (including by facsimile), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. This
Agreement, the Fee Letter, the other Loan Documents, and any separate letter
agreement(s) relating to any fees payable to the Administrative Agent or the
Security Agent constitute the entire agreement among the parties hereto and
thereto regarding the subject matters hereof and thereof and supersede all prior
agreements and understandings, oral or written, regarding such subject matters.

Section 11.10.    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of the Term
Loan, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent, the Security Agent or
any Lender may have had notice or knowledge of any Default or Event of

 

66



--------------------------------------------------------------------------------

Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on the Term Loan or any fee or any other
amount payable under this Agreement is outstanding and unpaid. The provisions of
Sections 2.13, 2.14, 2.15, 11.4, and Article IX shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Term Loan or the termination of this Agreement or
any provision hereof. All representations and warranties made herein, in the
certificates, reports, notices, and other documents delivered pursuant to this
Agreement shall survive the execution and delivery of this Agreement and the
other Loan Documents and the making of the Term Loan.

Section 11.11.    Severability. Any provision of this Agreement or any other
Loan Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

Section 11.12.    Confidentiality. Each of the Administrative Agent, the
Security Agent and the Lenders agrees to maintain the confidentiality of any
information provided to it by the Borrower, the Guarantor or any Subsidiary of
the Guarantor, except that such information may be disclosed (i) to any Related
Party of the Administrative Agent, the Security Agent or any such Lender,
including without limitation accountants, legal counsel and other advisors,
solely for purposes of evaluating such information, (ii) to the extent required
by the rules of a securities exchange, applicable laws or regulations or by any
subpoena or similar legal process, (iii) to the extent requested by any taxation
or regulatory agency or authority, (iv) to the extent that such information
becomes publicly available other than as a result of a breach of this
Section 11.12, or which becomes available to the Administrative Agent, the
Security Agent, any Lender or any Related Party of any of the foregoing on a
non-confidential basis from a source other than the Borrower or any Subsidiary,
(v) in connection with the exercise of any remedy hereunder or any suit, action
or proceeding relating to this Agreement or the enforcement of rights hereunder,
and (ix) subject to provisions substantially similar to this Section 11.12, to
any actual or prospective assignee or Participant, or (vi) with the consent of
the Borrower. Any Person required to maintain the confidentiality of any
information as provided for in this Section 11.12 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such information as such
Person would accord its own confidential information.

Section 11.13.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to the Term Loan,
together with all fees, charges and other amounts which may be treated as
interest on the Term Loan under applicable law (collectively, the “Charges”),
shall exceed the maximum lawful rate of interest (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by a Lender holding the
Term Loan in accordance with applicable law, the rate of interest payable in
respect of the Term Loan, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of the Term Loan but were not
payable as a result of the operation of this Section 11.13 shall be cumulated
and the interest and Charges payable to such Lender in respect of other periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation to the date of repayment (to the extent permitted by applicable
law), shall have been received by the Lender.

 

67



--------------------------------------------------------------------------------

Section 11.14.    Waiver of Effect of Corporate Seal. The Borrower represents
and warrants that neither the Borrower nor any other Loan Party is required to
affix its corporate seal to this Agreement or any other Loan Document pursuant
to any Requirement of Law, agrees that this Agreement is delivered by the
Borrower under seal and waives any shortening of the statute of limitations that
may result from not affixing the corporate seal to this Agreement or such other
Loan Documents.

Section 11.15.    Patriot Act. The Administrative Agent, the Security Agent and
each Lender hereby notifies the Loan Parties that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify such Loan Party in
accordance with the Patriot Act. Each Loan Party shall, and shall cause each of
its Subsidiaries to, provide to the extent commercially reasonable, such
information and take such other actions as are reasonably requested by the
Administrative Agent, the Security Agent or any Lender in order to assist the
Administrative Agent, the Security Agent and the Lenders in maintaining
compliance with the Patriot Act.

Section 11.16.    Officer’s Certificates. It is not intended that any
certificate of any officer or director of the Borrower delivered to the
Administrative Agent, the Security Agent or any Lender pursuant to this
Agreement shall give rise to any personal liability on the part of such officer
or director.

Section 11.17.    Effect of Inclusion of Exceptions. It is not intended that the
specification of any exception to any covenant herein shall imply that the
excepted matter would, but for such exception, be prohibited or required.

Section 11.18.    Release of Collateral.

(a)    Upon receipt in full (whether by scheduled payment, prepayment under
Section 2.7 or mandatory prepayment required under Section 2.8) of the Term Loan
and all other amounts due, owing, and payable in accordance with this Agreement
(excluding contingent indemnification obligations and other contingent payment
obligations in each case for which no claim has been made), the Security Agent
shall promptly, at the written request and cost of the Borrower, release the
Liens created in its favor pursuant to the Loan Documents with respect to the
Aircraft and associated Collateral and the Administrative Agent, the Security
Agent and each Lender shall execute, deliver and file (and permit the Borrower
or Guarantor to file) any and all such agreements, releases, instruments other
documents necessary or reasonably requested by the Borrower in order to evidence
such release, including a release of the Lease Assignments affecting such
Aircraft and the Parent Guaranty.

(b)    Provided no Relevant Default or Event of Default has occurred and is
continuing, the Borrower shall have the right to prepay at its option in
accordance with Section 2.7, the Release Amount (including applicable prepayment
fees) relating to one or more Aircraft pursuant to Section 2.7 of this
Agreement, whereupon, upon receipt of the Release Amount (including applicable
prepayment fees), the Security Agent shall promptly, at the written request and
cost of the Borrower, release the Liens created in its favor pursuant to the
Loan Documents with respect to the Aircraft and associated Collateral as to
which such Release Amount was paid and the Administrative Agent, the Security
Agent and each Lender shall execute, deliver and file (and permit the Borrower
or Guarantor to file) any and all such agreements, releases, instruments other
documents necessary or reasonably requested by the Borrower in order to evidence
such release, including a release of the Lease Assignment affecting such
Aircraft.

(c)    Upon an Aircraft Substitution in accordance with Section 5.10(b), the
Security Agent shall promptly, at the written request and cost of the Borrower,
release the Liens created in its favor

 

68



--------------------------------------------------------------------------------

pursuant to the Loan Documents with respect to the replaced Aircraft and
associated Collateral and the Administrative Agent, the Security Agent and each
Lender shall execute, deliver and file (and permit the Borrower or Guarantor to
file) any and all such agreements, releases, instruments other documents
necessary or reasonably requested by the Borrower in order to evidence such
release, including a release of the Lease Assignment affecting such replaced
Aircraft.

(d)    Upon the permanent replacement of an Engine and in exchange for evidence
that the Borrower has title to the Replacement Engine and that the Security
Agent has a Lien under the Loan Documents with respect to such Replacement
Engine the Security Agent shall promptly, at the cost of the Borrower, release
the Liens created in its favor pursuant to the Loan Documents with respect to
the Engine being relinquished and the Administrative Agent, the Security Agent
and each Lender shall execute, deliver and file (and permit the Borrower or
Guarantor to file) any and all such agreements, releases, instruments other
documents necessary or reasonably requested by the Borrower in order to evidence
such release, including a partial release of the Lease Assignment affecting such
Engine. In addition, upon replacement of a Part in accordance with the
Maintenance, Operations and Assignment Supplemental Agreement, the Liens created
in favor of the Security Agent pursuant to the Loan Documents shall
automatically be released, and the Administrative Agent, the Security Agent and
each Lender shall, at the Borrower’s cost, execute, deliver and file (and permit
the Borrower or Guarantor to file) any and all agreements, releases, instruments
and other documents necessary or reasonably requested by the Borrower in order
to evidence such release.

(e)    Upon a transfer of one or more Aircraft in compliance with Section
5.16(ii) of this Agreement and Borrower’s fulfillment of its obligations under
Section 5.16(ii) in connection therewith, the Security Agent shall promptly, at
the cost of the Borrower, release the Liens created in its favor pursuant to the
Loan Documents with respect to each such Aircraft and associated Collateral and
the Administrative Agent, the Security Agent and each Lender shall execute,
deliver and file (and permit the Borrower or Guarantor to file) any and all such
agreements, releases, instruments other documents necessary or reasonably
requested by the Borrower in order to evidence such release including a release
of the Lease Assignment affecting such Aircraft.

(remainder of page left intentionally blank)

 

69



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BRISTOW U.S. LLC By  

    /s/ Joseph A. Baj

  Name: Joseph A. Baj   Title:   Manager

MACQUARIE AEROSPACE INC.

as a Lender

By  

    /s/ John Petkovic               /s/ John Willingham

  Name: John Petkovic         John Willingham   Title:   Attorney  
      Attorney

MACQUARIE BANK LIMITED

as Administrative Agent and as Security Agent

By  

    /s/ Peter Burton              /s/ Ben Wilson

  Name: Peter Burton         Ben Wilson   Title:   Division Director  
      Division Director

 

SIGNATURE PAGE TO TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

Schedule I

FUNDING DATE AIRCRAFT

 

    MSN   REG   MODEL 1.   41221   9Y-DEL   AW139 2.   41234   9Y-TAJ   AW139 3.
  41344   G-CIPW   AW139 4.   41346   G-CIPX   AW139 5.   41363   9Y-ELL   AW139
6.   41368   9Y-ENT   AW139 7.   41374   G-CJNI   AW139 8.   41395   9Y-TKB  
AW139 9.   41397   9Y-TKC   AW139 10.   41398   9Y-TKD   AW139 11.   49007  
G-OENA   AW189 12.   49008   G-OENB   AW189 13.   920033   LN-ONR   S-92A 14.  
920043   LN-ONS   S-92A 15.   920050   G-IACA   S-92A 16.   920088   LN-OND  
S-92A 17.   920090   LN-ONW   S-92A 18.   920105   VH-ZUH   S-92A 19.   920243  
N592BG   S-92A 20.   920282   LN-OID   S-92A

 

Schedule I



--------------------------------------------------------------------------------

Schedule II

COMMITMENT AMOUNTS

 

Lender

   Term Loan
Commitment  

Macquarie Aerospace Inc.

   $ 200,000,000      

 

 

 

TOTAL:

   $ 200,000,000      

 

 

 

 

Schedule II